


Exhibit 10.2

 

EXECUTION VERSION

 

 

$200,000,000

 

5-YEAR REVOLVING CREDIT FACILITY AGREEMENT

 

dated as of November 25, 2013,

 

among

 

JANUS CAPITAL GROUP INC.,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

CITIBANK, N.A.,

as Documentation Agent

 

J.P. MORGAN SECURITIES LLC

as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

SECTION 1.01

Defined Terms

 

1

SECTION 1.02

Terms Generally

 

25

SECTION 1.03

Accounting Terms

 

26

 

 

 

 

ARTICLE II THE CREDITS

 

27

 

 

 

 

SECTION 2.01

Commitments

 

27

SECTION 2.02

Loans

 

27

SECTION 2.03

[RESERVED]

 

28

SECTION 2.04

Revolving Borrowing Procedure

 

28

SECTION 2.05

Swingline Loans

 

28

SECTION 2.06

Revolving Interest Elections

 

30

SECTION 2.07

Fees

 

31

SECTION 2.08

Repayment of Loans; Evidence of Debt

 

32

SECTION 2.09

Interest on Loans

 

32

SECTION 2.10

Default Interest

 

33

SECTION 2.11

Alternate Rate of Interest

 

33

SECTION 2.12

Termination and Reduction of Commitments

 

34

SECTION 2.13

Extension of Maturity Date

 

34

SECTION 2.14

Prepayment

 

35

SECTION 2.15

Reserve Requirements; Change in Circumstances

 

35

SECTION 2.16

Change in Legality

 

36

SECTION 2.17

Indemnity

 

37

SECTION 2.18

Pro Rata Treatment

 

38

SECTION 2.19

Sharing of Setoffs

 

38

SECTION 2.20

Payments

 

39

SECTION 2.21

Taxes

 

39

SECTION 2.22

Termination or Assignment of Commitments under Certain Circumstances

 

42

SECTION 2.23

Lending Offices and Lender Certificates; Survival of Indemnity

 

43

SECTION 2.24

Defaulting Lenders

 

43

SECTION 2.25

Commitment Increases

 

44

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

45

 

 

 

 

SECTION 3.01

Corporate Existence and Standing

 

45

SECTION 3.02

Authorization and Validity

 

45

SECTION 3.03

No Conflict; Governmental Consent

 

46

SECTION 3.04

Compliance with Laws; Environmental and Safety Matters

 

46

SECTION 3.05

Financial Statements

 

46

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06

No Material Adverse Change

 

47

SECTION 3.07

Subsidiaries

 

47

SECTION 3.08

Litigation

 

47

SECTION 3.09

Material Agreements

 

47

SECTION 3.10

[RESERVED]

 

47

SECTION 3.11

Investment Company Act

 

47

SECTION 3.12

Use of Proceeds

 

47

SECTION 3.13

Taxes

 

48

SECTION 3.14

Accuracy of Information

 

48

SECTION 3.15

No Default

 

48

SECTION 3.16

Anti-Corruption Laws and Sanctions; Patriot Act

 

48

SECTION 3.17

Intellectual Property

 

48

 

 

 

 

ARTICLE IV CONDITIONS

 

49

 

 

 

 

SECTION 4.01

Conditions Precedent to Effectiveness

 

49

SECTION 4.02

All Borrowings

 

50

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

51

 

 

 

 

SECTION 5.01

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

 

51

SECTION 5.02

Insurance

 

52

SECTION 5.03

Compliance with Laws and Payment of Material Obligations and Taxes

 

52

SECTION 5.04

Financial Statements, Reports, etc.

 

52

SECTION 5.05

Notices of Material Events

 

54

SECTION 5.06

Books and Records; Access to Properties and Inspections

 

54

SECTION 5.07

Use of Proceeds

 

54

SECTION 5.08

Anti-Corruption Laws and Sanctions

 

55

SECTION 5.09

Additional Subsidiaries

 

55

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

55

 

 

 

 

SECTION 6.01

Indebtedness of Subsidiaries

 

55

SECTION 6.02

Liens

 

56

SECTION 6.03

[RESERVED]

 

58

SECTION 6.04

Mergers, Consolidations and Transfers of Assets

 

58

SECTION 6.05

Transactions with Affiliates

 

60

SECTION 6.06

Restrictive Agreements

 

60

SECTION 6.07

Certain Financial Covenants

 

61

SECTION 6.08

Margin Stock

 

61

SECTION 6.09

[RESERVED]

 

61

SECTION 6.10

Restricted Payments

 

61

SECTION 6.11

Limitations on Conduct of Business

 

61

SECTION 6.12

Anti-Corruption Laws and Sanctions; Patriot Act

 

61

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

62

 

 

 

 

ARTICLE VIII THE AGENT

 

64

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

67

 

 

 

 

SECTION 9.01

Notices

 

67

SECTION 9.02

Survival of Agreement

 

67

SECTION 9.03

Effectiveness

 

68

SECTION 9.04

Successors and Assigns

 

68

SECTION 9.05

Expenses; Indemnity

 

70

SECTION 9.06

Right of Setoff

 

72

SECTION 9.07

Applicable Law

 

72

SECTION 9.08

Waivers; Amendment

 

72

SECTION 9.09

Interest Rate Limitation

 

73

SECTION 9.10

Entire Agreement

 

73

SECTION 9.11

WAIVER OF JURY TRIAL

 

73

SECTION 9.12

Severability

 

74

SECTION 9.13

Counterparts

 

74

SECTION 9.14

Headings

 

74

SECTION 9.15

Jurisdiction; Consent to Service of Process

 

74

SECTION 9.16

Confidentiality; Material Non-Public Information

 

75

SECTION 9.17

Electronic Communications

 

76

SECTION 9.18

Patriot Act

 

77

SECTION 9.19

No Fiduciary Relationship

 

77

 

Schedule 2.01

Commitments

Schedule 3.07

Subsidiaries

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Liens

 

 

Exhibit A

Form of Revolving Borrowing Request

Exhibit B

Form of Assignment and Assumption

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Subsidiary Guarantee

Exhibit E

Form of Maturity Date Extension Request

Exhibit F-1

Form of Increase Supplement

Exhibit F-2

Form of New Lender Supplement

 

iii

--------------------------------------------------------------------------------

 

5-YEAR REVOLVING CREDIT FACILITY AGREEMENT (“Revolving Credit Facility”) dated
as of November 25, 2013 (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”), among JANUS CAPITAL GROUP INC., a
Delaware corporation (the “Borrower”); the LENDERS party hereto; JPMORGAN CHASE
BANK, N.A., as the Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Syndication Agent, and CITIBANK, N.A., as Documentation Agent in the
amount of $200.0 million (the loans thereunder, the “Revolving Credit Loans”).

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Revolving Loan or Swingline Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with
Article II.

 

“Additional Commitment Lender” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Revolving
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.07(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affected Subsidiary” shall have the meaning assigned to such term in Section
6.04(c).

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified and, in
any case, shall include, when used with respect to the Borrower or any
Subsidiary, any joint venture in which the Borrower or such Subsidiary holds
Equity Interests of any class representing 15% or more of the issued and
outstanding Equity Interests of such class.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month commencing two Business
Days thereafter plus 1.00%. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that (i) it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the definition of such term, Alternate
Base Rate shall be determined without regard to clause (b) above until the
circumstances giving rise to such inability no longer exist, or (ii) reasonable
means do not exist for ascertaining the Adjusted LIBO Rate (determined as set
forth above), the Alternate Base Rate shall be determined without regard to
clause (c) above until such reasonable means again exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
directly regulating bribery or corruption.

 

“Applicable Rate” shall mean, for any day on or after the Closing Date, with
respect to any ABR Loan, any Eurodollar Revolving Loan or the Commitment Fees
payable hereunder, the applicable rate per annum set forth below under the
caption “ABR Spread”, “Eurodollar Revolving Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such day to the Index Debt:

 

Index Debt Ratings

 

ABR Spread

 

Eurodollar

Revolving Spread

 

Commitment

Fee Rate

 

Category 1

 

 

 

 

 

 

 

BBB+/Baal or higher

 

0.25

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

Category 2

 

 

 

 

 

 

 

BBB/Baa2

 

0.50

%

1.50

%

0.30

%

 

 

 

 

 

 

 

 

Category 3

 

 

 

 

 

 

 

BBB-/Baa3

 

0.75

%

1.75

%

0.375

%

 

 

 

 

 

 

 

 

Category 4

 

 

 

 

 

 

 

BB+/Bal

 

1.25

%

2.25

%

0.50

%

 

 

 

 

 

 

 

 

Category 5

 

 

 

 

 

 

 

Lower than BB+/Bal or unrated

 

1.50

%

2.50

%

0.60

%

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories above the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating of the other
rating agency (or, if the circumstances referred to in this sentence shall
affect both rating agencies, the ratings most recently in effect prior to such
changes or cessations).

 

“Arranger” shall mean J.P. Morgan Securities LLC.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 9.04, in the form of Exhibit B, or any other form
approved by the Administrative Agent and the Borrower.

 

“Attributable Debt” shall mean, at any date, in respect of any lease entered
into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if obligations under such lease are not Capitalized Lease
Obligations, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of the Borrower or such Subsidiary
prepared as of such date in accordance with GAAP if such obligations were
accounted for as Capitalized Lease Obligations.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“B Share Fees” shall mean (a) the contingent deferred sales charges payable to
the Borrower by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated October 1, 2013 and the Janus Selection prospectus dated October 1, 2013,
in each case as amended from time to time, or the prospectus for any other
substantially similar fund.

 

“B Share Purchaser” shall mean either a Finance Subsidiary or a financial
institution or trust that purchases B Share Fees in connection with a Permitted
B Share True Sale Transaction.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” shall mean (a) a Revolving Borrowing or a (b) Swingline Borrowing.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Revolving Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capitalized Lease Obligations” of any Person shall mean the obligations of such
Person under any lease that would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP; provided that Capitalized Lease Obligations shall not
include any operating leases that are recharacterized as capital leases after
the date hereof in accordance with any changes in GAAP.

 

4

--------------------------------------------------------------------------------


 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986.

 

A “Change in Control” shall be deemed to have occurred if, at any time, (a) less
than a majority of the members of the board of directors of the Borrower shall
be (i) individuals who are members of such board on the Closing Date or (ii)
individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least a majority of the members of
the board then in office who are individuals described in clause (i) above or
this clause (ii) or (b) any Person or any two or more Persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of Equity Interests in the Borrower
shall become, according to public announcement or filing, the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Equity Interests in the Borrower
representing more than 50% (calculated in accordance with such Rule 13d-3) of
the combined voting power of the Borrower’s then outstanding voting Equity
Interests.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied or waived in accordance with the terms
herein, which date is November 25, 2013.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Swingline Loans
hereunder (and with respect to the Swingline Lender, to make the Swingline Loans
hereunder), expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.12 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 or pursuant to Section 2.25. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
As of the Closing Date, the aggregate amount of the Lenders’ Commitments is
$200,000,000.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.07(a).

 

“Communications” shall have the meaning assigned to such term in Section
9.17(a).

 

“Confidential Memorandum” shall mean the Confidential Information Memorandum of
the Borrower dated October 2013.

 

“Consenting Lender” shall have the meaning assigned to such term in Section
2.13.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period minus any amortization of the debt discount for
such period in respect of convertible notes.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted (or in the
case of (iv) below, not included) in determining such Consolidated Net Income,
the sum for such period of (i) Consolidated Interest Expense, (ii) provision for
taxes for the Borrower and its Consolidated Subsidiaries, (iii) depreciation
expense or amortization expense (including amortization expense relating to
prepaid sales commissions, but net of the amount of sales commissions paid
during such period) and (iv) cash payments received by the Borrower upon the
termination of hedging programs for the Borrower’s or any Consolidated
Subsidiary’s mutual fund unit awards program. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.

 

“Consolidated Interest Expense” shall mean, for any period, (a) total interest
expense of the Borrower and the Consolidated Subsidiaries on a consolidated
basis for such period, determined in accordance with GAAP, including (i) the
amortization of debt discounts to the extent included in interest expense in
accordance with GAAP, (ii) the amortization of all fees (including fees with
respect to interest rate protection agreements or other interest rate hedging
arrangements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense in accordance with GAAP, (iii) the portion
of any rents payable under capital leases allocable to interest expense in
accordance with GAAP and (iv) net cash costs (or minus net profits) under
interest rate interest rate hedging agreements, and minus (b) without
duplication, any interest income of the Borrower and its Consolidated
Subsidiaries for such period, determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any

 

6

--------------------------------------------------------------------------------


 

assets of the Borrower or any Consolidated Subsidiary (other than in the
ordinary course of business), (c) any costs, expenses or losses incurred during
such period (which for each annual period commencing on the Closing Date or any
anniversary thereof shall not exceed $200,000,000) consisting of or relating or
attributable to (i) the sale, transfer or other disposition, in whole or in
part, of any Subsidiary or other Affiliate of the Borrower, (ii) any exchange,
repayment, prepayment, purchase or redemption by the Borrower or any
Consolidated Subsidiary of the outstanding Indebtedness of the Borrower and
(iii) any fines, penalties, damages, or restitution or other settlement payments
related to regulatory investigations into trading practices in the mutual fund
industry, (d) any costs, expenses or losses incurred during such period
consisting of or relating or attributable to (i) non-cash write-downs of
goodwill and intangible assets and (ii) any non-cash amortization of long-term
incentive compensation, but giving effect to any net cash payments by the
Borrower and the Consolidated Subsidiaries relating to mutual fund unit awards,
and (e)(i) extraordinary losses, (ii) cash charges relating to severance
expense, (iii) unrealized gains or losses in net investments in seed financing
for early stage funds or portfolios and mutual fund unit awards, or (iv)
non-recurring restructuring charges, in each case incurred during such period;
provided that there shall be excluded the income of (A) the Excluded Subsidiary
and (B) any Consolidated Subsidiary that is not wholly owned by the Borrower to
the extent such income or such amounts are attributable to the noncontrolling
interest in such Consolidated Subsidiary.

 

“Consolidated Subsidiary” shall mean each Subsidiary the financial statements of
which are required to be consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Consolidated Total Assets” shall mean at any date the total assets of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” shall mean at any date all Indebtedness of the
Borrower and the Consolidated Subsidiaries at such date, excluding any
redeemable noncontrolling interests outstanding, determined on a consolidated
basis in accordance with GAAP; provided that, in determining Consolidated Total
Indebtedness at any date, any Indebtedness that, at such date, constitutes
“Delayed Application Replacement Indebtedness” in respect of any other
Indebtedness shall be disregarded to the extent the principal amount of such
other Indebtedness is included in Consolidated Total Indebtedness at such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Group” shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

 

7

--------------------------------------------------------------------------------


 

“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.

 

“Declining Lender” shall have the meaning assigned to such term in Section 2.13.

 

“Default” shall mean any event or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default.

 

“Delayed Application Replacement Indebtedness” shall mean, in respect of any
Indebtedness (“Original Indebtedness”), Indebtedness that is incurred for the
purpose of refinancing or replacing such Original Indebtedness, but the proceeds
of which shall not have been applied to make such a refinancing or replacement
upon the incurrence thereof, if and for so long as such Indebtedness otherwise
meets, with respect to such Original Indebtedness, the requirements set forth in
the definition of the term “Replacement Indebtedness”; provided that any
Indebtedness that otherwise meets the requirements set forth in this definition
shall cease to be Delayed Application Replacement Indebtedness on the date that
is 60 days following the date of the incurrence thereof; and provided, further,
that (i) no Loans shall be outstanding while both the Original Indebtedness and
Delayed Application Replacement Indebtedness are outstanding, (ii) irrevocable
notice in respect of such refinancing or replacement of the Original
Indebtedness is given within two Business Days of the incurrence of such Delayed
Application Replacement Indebtedness and (iii) proceeds received from such
Delayed Application Replacement Indebtedness shall be paid over to the trustee
for the Original Indebtedness or deposited in a segregated account maintained
solely for such proceeds.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become (or
the Parent of such Lender has become) the subject of a Bankruptcy Event.

 

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed in (a) the Borrower’s report on Form 10-K for the fiscal year
ended December

 

8

--------------------------------------------------------------------------------


 

31, 2012 filed with the Securities and Exchange Commission on February 25, 2013,
(b) any other filing made with the Securities and Exchange Commission after
February 25, 2013 and prior to the Closing Date, or (c) the Confidential
Memorandum.

 

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable at the option
of the holder thereof for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Stock
and cash in lieu of fractional shares of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Obligations under the Loan
Documents that are accrued and payable and the termination or expiration of the
Total Commitment.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, or
(c) any other Person approved by (i) the Administrative Agent (whose approval
shall not be unreasonably withheld) (ii) unless an Event of Default has occurred
and is continuing at the time the applicable assignment is effected in
accordance with Section 9.04, the Borrower (whose approval shall not be
unreasonably withheld), provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof and (iii) in the case of an assignment of all or a
portion of a Commitment or any Lender’s obligations in respect of its Swingline
Exposure, the Swingline Lender; provided, however, that none of (w) the
Borrower, (x) any Affiliate of the Borrower, (y) any investment manager, any
investment company or any similar entity that, in each case, is managed or
advised by the Borrower or an

 

9

--------------------------------------------------------------------------------


 

Affiliate of the Borrower or (z) any competitor the Borrower or its Affiliates
and any Affiliate of such competitor expressly identified in a written list
provided by the Borrower to the Administrative Agent prior to the date hereof
(which list the Borrower may update from time to time in a manner reasonably
acceptable to the Administrative Agent), shall qualify as an Eligible Assignee.

 

“Environmental Lien” shall mean a Lien in favor of any governmental entity for
(a) any liability under Federal or state environmental laws or regulations
(including RCRA and CERCLA) or (b) damages arising from costs incurred by such
governmental entity in response to a release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest,
other than pursuant to the definition of the term “Alternate Base Rate”, at a
rate determined by reference to the Adjusted LIBO Rate in accordance with
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Margin Stock” shall mean Margin Stock owned by the Borrower and the
Subsidiaries at any time to the extent that the aggregate Margin Stock so owned
at such time has a value of more than 25% of the Consolidated Total Assets.

 

“Excluded Securities” shall mean cash and securities owned by the Borrower or
any Subsidiary that are held in any Excluded Securities Account.

 

“Excluded Securities Account” shall mean one or more deposit or securities
accounts maintained by any Loan Party with any bank or securities intermediary
that is, or that the Borrower determines could be, a counterparty to one or more
Specified Hedging Agreements with the Borrower or any Subsidiary; provided that
the net book value of the cash, securities and other property maintained in all
such deposit or securities accounts shall not at any time exceed $75,000,000.

 

“Excluded Regulated Subsidiary” shall mean any Subsidiary that is (i) any
broker-dealer Subsidiary or a Subsidiary of a broker-dealer Subsidiary, (ii)
another regulated entity in respect of which the guaranteeing by such Subsidiary
of the Obligations could, in the good faith judgment of the Borrower, reasonably
be expected to result in adverse regulatory

 

10

--------------------------------------------------------------------------------


 

effects to such Subsidiary or impair the conduct of the business of such
Subsidiary, and (iii) any licensed mortgage Subsidiary.

 

“Excluded Subsidiary” shall mean Janus Capital Trust Manager Limited; provided
that the Board of Directors of Janus Capital Trust Manager Limited shall not be
under the Control of the Borrower (it being understood that the ownership of
Equity Interests in Janus Capital Trust Manager Limited shall not, in itself and
without regard to any other means of directing the management or policies of
Janus Capital Trust Manager Limited, be deemed to constitute Control).

 

“Excluded Taxes” shall mean, with respect to any Recipient and without
duplication, any of the following:

 

(a)                                 Taxes imposed on any Recipient’s net income,
or other similar Taxes imposed in lieu thereof, and franchise Taxes imposed on
such Recipient by the United States or any jurisdiction under the laws of which
it is organized or in which its applicable lending office is located or any
political subdivision thereof;

 

(b)                                 Taxes attributable to such Recipient’s
failure to comply with Section 2.21(f);

 

(c)                                  U.S. Federal withholding Taxes resulting
from any law in effect at the time such Recipient (other than an assignee under
Section 2.22) becomes a party hereto or designates a new lending office (except
to the extent that, pursuant to Section 2.21(a), amounts with respect to such
Taxes were payable to (i) such Recipient’s assignor immediately before such
Recipient became a party hereto pursuant to an assignment or (ii) such Recipient
immediately before it designated such new lending office); and

 

(d)                                 U.S. Federal withholding Taxes imposed under
FATCA.

 

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings -
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on 23rd September, 2001.

 

“Existing Credit Agreement” shall mean the $250 0 million three-year Revolving
Credit Facility Agreement, dated as of October 14, 2011, among the Borrower, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
for the lenders.

 

“Existing Maturity Date” shall have the meaning assigned to such term in Section
2.13.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement or any amended or successor version that is substantively
comparable, any current or future regulation or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

11

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fees” shall mean the Commitment Fee and the Administrative Agent’s Fees.

 

“Finance Subsidiary” shall mean any special purpose Subsidiary engaged solely in
purchasing, owning and financing receivables as part of a Permitted B Share True
Sale Transaction.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 9.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such function, such as
the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation of the primary obligor; provided that the term “Guarantee”
shall not include (x) endorsements for

 

12

--------------------------------------------------------------------------------


 

collection or deposit or contractual indemnities in the ordinary course of
business or (y) indemnification by any Person of its directors or officers (or
of the directors or officers of such Person’s Subsidiaries) for actions taken on
behalf of such Person (or such Subsidiaries, as applicable). The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation of the
primary obligor in respect of which such Guarantee is made, (b) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee, and (c) such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.

 

“Guarantors” shall mean (a) JCM, (b) INTECH, (c) Perkins and (d) each Material
Subsidiary of the Borrower acquired or formed after the Closing Date (including
any Subsidiary that becomes a Material Subsidiary after the Closing Date) other
than (i) any Foreign Subsidiary (or any Subsidiary thereof), (ii) any Excluded
Regulated Subsidiary or any Subsidiary that is prohibited by law, regulation or
contractual obligation from guaranteeing the Obligations or that would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such guaranty (or any Subsidiary thereof), (iii) any
Subsidiary that is not a wholly owned Subsidiary the organizational documents of
which expressly prohibit any guarantee of any Indebtedness of the Borrower
and/or expressly require third party interest holders’ consent to guarantee any
Indebtedness of the Borrower and (iv) any other Subsidiary as requested by the
Borrower and approved by the Required Lenders.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Hybrid Capital Security” shall mean any hybrid capital security issued by the
Borrower that has been accorded a “percentage of equity” or like treatment by
Moody’s or S&P.

 

“Hybrid Capital Security Equity Percentage” shall mean, with respect to any
Hybrid Capital Security, the percentage accorded equity treatment by Moody’s or
S&P for such Hybrid Capital Security, as determined by such rating agencies at
the time such Hybrid Capital Security is issued. For purposes of the foregoing,
if the Hybrid Capital Security Equity Percentage established or deemed to have
been established by Moody’s and S&P for any Hybrid Capital Security shall
differ, then the Hybrid Capital Security Equity Percentage shall be deemed to be
the higher of the two Hybrid Capital Security Equity Percentages.

 

“IFRS” shall mean International Financial Reporting Standards, applied on a
consistent basis.

 

“Increase Supplement” shall have the meaning assigned to such term in Section
2.25(b).

 

13

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, other than
(i) accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade and (ii) deferred compensation, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not such Indebtedness has
been assumed (with the amount of the resulting Indebtedness of such Person being
valued, as of the date of determination, at the lesser of (i) the amount of
Indebtedness so secured and (ii) the fair market value of the property securing
such Indebtedness), (e) all Capitalized Lease Obligations of such Person, (f)
all Guarantees by such Person of Indebtedness of others, (g) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (h) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (i) all
Attributable Debt in respect of any Sale and Leaseback Transactions of such
Person and (j) all Disqualified Stock in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Stock or Indebtedness into which such Disqualified Stock is
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Stock. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not described in clause (a)
above, Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

“Information” shall have the meaning assigned to such term in Section 9.16(a).

 

“INTECH” shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

 

“Intellectual Property” shall have the meaning assigned to such term in Section
3.17.

 

“Interest Coverage Ratio” shall mean for any period of four consecutive fiscal
quarters ended on the last day of any fiscal quarter, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period.

 

14

--------------------------------------------------------------------------------


 

“Interest Election Request” shall have the meaning assigned to such term in
Section 2.06(b).

 

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Revolving Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Revolving Loan with an Interest Period of more than three months’ duration, each
day that would have been an Interest Payment Date for such Loan had successive
Interest Periods of three months’ duration been applicable to such Loan.

 

“Interest Period” shall mean (a) as to any Eurodollar Revolving Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect and (b) as to any Swingline Borrowing, the period commencing
on the date of such Swingline Loan and ending on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least five Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.
Notwithstanding the foregoing, (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurodollar Revolving Borrowings
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-

 

15

--------------------------------------------------------------------------------


 

ups, write-downs or write offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus the cost of all additions,
as of such date, thereto, and minus the amount, as of such date, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write- offs
with respect to, such Investment, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) by the specified
Person in any other Person resulting from the issuance by such other Person of
its Equity Interests to the specified Person shall be the fair market value (as
determined reasonably and in good faith by a Financial Officer of the Borrower)
of such Equity Interests at the time of the issuance thereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“JCM” shall mean Janus Capital Management LLC, a Delaware limited liability
company.

 

“Janus Capital Trust Manager Limited” shall mean Janus Capital Trust Manager
Limited, an Irish single-member private company limited by shares.

 

“JPMorgan Parties” shall have the meaning assigned to such term in Section
9.17(e).

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption. Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lender.

 

“Leverage Ratio” shall mean, on the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Total Indebtedness as of such date,
excluding, to the extent otherwise included therein, for each Hybrid Capital
Security the product obtained by multiplying (i) the aggregate amount of such
Hybrid Capital Security outstanding as of such date by (ii) the Hybrid Capital
Security Equity Percentage for such Hybrid Capital Security as of such date, to
(b) Consolidated EBITDA, for the period of four consecutive fiscal quarters of
the Borrower ended on such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Revolving Borrowing for
any Interest Period, the rate appearing on the Reuters “LIBOR01” screen (or on
any successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate

 

16

--------------------------------------------------------------------------------


 

is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Revolving Borrowings for such Interest Period shall be the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which dollar
deposits are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 a.m.,
London time, two Business Days before the first day of such Interest Period in
an amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Eurodollar Revolving Borrowing if such were to
be outstanding during such Interest Period and for a period equal to such
Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or other encumbrance on,
in or of such asset, including any security agreement to provide any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the
avoidance of doubt, the term “Lien” shall not include licenses of Intellectual
Property.

 

“Loan” shall mean a Revolving Loan or a Swingline Loan, whether made as a
Eurodollar Revolving Loan or an ABR Loan, each as permitted hereby.

 

“Loan Documents” shall mean this Agreement and the Subsidiary Guarantee.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their obligations under the Loan Documents taken as a whole or (c) the rights or
remedies available to the Lenders under any Loan Document; provided that, for
purposes of clause (a) above, no Disclosed Matter will constitute a Material
Adverse Effect.

 

“Material Indebtedness” shall mean (i) Indebtedness (other than Indebtedness
under the Loan Documents) in an aggregate principal amount of $25,000,000 or
more or (ii) obligations in respect of one or more Hedging Agreements in an
aggregate principal amount of $25,000,000 or more, in either case, of any one or
more of the Borrower and the Subsidiaries. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Subsidiary” shall mean, at any date, any Subsidiary of the Borrower
that, as of the last day of the most recently ended fiscal quarter of the
Borrower, had assets or revenues (on a consolidated basis including its
Subsidiaries) with a value in excess of 10.0% of

 

17

--------------------------------------------------------------------------------


 

the Consolidated Total Assets of the Borrower or 10.0% of the consolidated
revenues of the Borrower.

 

“Maturity Date” shall mean November 23, 2018.

 

“Maturity Date Extension Request” shall mean a request by the Borrower,
substantially in the form of Exhibit E hereto or such other form as shall be
approved by the Administrative Agent, for an extension of the Maturity Date
pursuant to Section 2.13.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Ownership Percentage” shall have the meaning assigned to such term in
Section 5.01(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA as to which the Borrower or any member of the Controlled
Group may have any liability.

 

“Net Proceeds” shall mean, with respect to any event (a) the cash proceeds
received in respect of such event, including any cash received in respect of any
noncash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses paid in
connection with such event by the Borrower and the Subsidiaries to Persons that
are not Affiliates of the Borrower or any Subsidiary (including, in the case of
the issuance of any preferred Equity Interests in the Borrower, underwriting
discounts and commissions paid in connection therewith), (ii) in the case of a
sale, transfer or other disposition of any asset, the amount of all payments
required to be made by the Borrower and the Subsidiaries as a result of such
event to repay secured Indebtedness (other than Loans) and (iii) the amount of
all Taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Borrower).

 

“New Lender Supplement” shall have the meaning assigned to such term in Section
2.25(c).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.22.

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or

 

18

--------------------------------------------------------------------------------


 

contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or out of this Agreement or any other Loan Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, or from the registration, receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perkins” shall mean Perkins Investment Management LLC, a Delaware limited
liability company (formerly known as Perkins, Wolf, McDonnell and Company LLC).

 

“Permitted B Share Recourse Financing Transaction” shall mean any pledge by the
Borrower of the B Share Fees to third parties in order to secure Indebtedness
extended to the Borrower by such third parties; provided that the Administrative
Agent shall be reasonably satisfied with the structure and documentation for
such transaction and that the terms of such transaction, including the advance
rate and any termination events, shall be consistent with those prevailing in
the market at the time for similar transactions.

 

“Permitted B Share Transaction” shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

 

“Permitted B Share True Sale Transaction” shall mean any sale by the Borrower of
B Share Fees to a B Share Purchaser in a true sale transaction without any
recourse based upon the collectability of the B Share Fees sold and the sale or
pledge of such B Share Fees (or an interest therein) by such B Share Purchaser,
in each case without any Guarantee by, or other recourse to, or credit support
by, the Borrower or any Subsidiary (other than to such B Share Purchaser, if it
is a Finance Subsidiary) or recourse to any assets of the Borrower or any
Subsidiary; provided that the Administrative Agent shall be reasonably satisfied
with the structure and documentation for such transaction and that the terms of
such transaction, including the price at which B Share Fees are sold to such B
Share Purchaser and any termination events, shall be consistent with those
prevailing in the market at the time for similar transactions.

 

“Permitted Investments” shall mean:

 

19

--------------------------------------------------------------------------------


 

(a)           direct obligations of, or obligations as to which the principal of
and interest on are unconditionally guaranteed by, the United States of America
(or any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within a year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within a year from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) above;

 

(f)            money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

 

(g)           in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company, Governmental
Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is subject to Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA sponsored,
maintained or contributed to by the Borrower or any member of the Controlled
Group.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is not intended to be the
lowest rate of interest charged by the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent in connection with extensions of credit to debtors. Each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective.

 

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment at such time; provided
that in the case that a Defaulting Lender shall exist, “Pro Rata Percentage”
shall mean the percentage of the Total Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment at such time,
subject to the limitations of Section 2.24(c)(i). In the event that the Total
Commitment shall have expired or been terminated, the Pro Rata Percentage with
respect to any Lender shall be such Lender’s Pro Rata Percentage most recently
in effect prior to such expiration or termination of the Total Commitment,
giving effect to any subsequent assignments pursuant to Section 9.04 and to any
Lender’s status as a Defaulting Lender (whose Commitment shall be disregarded)
at the time of determination.

 

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time.

 

“Recipient” shall mean, as applicable, (a) any Person to which any payment on
account of any obligation of a Loan Party under any Loan Document is made or
owed, including the Administrative Agent or any Lender or (b) the beneficial
owner of any Person described in clause (a).

 

“Reference Banks” shall mean JPMorgan Chase Bank, N.A. and Citibank, N.A.

 

“Refunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

 

“Replacement Indebtedness” shall mean, in respect of any Indebtedness (“Original
Indebtedness”), Indebtedness extending the maturity of or refunding, refinancing
or replacing, in whole or in part, such Original Indebtedness (including any
related unused commitments to fund such Indebtedness); provided that (a) the
principal amount of such Replacement Indebtedness shall not exceed the principal
amount of such Original Indebtedness (and any such related unused commitments to
fund Indebtedness that are terminated in

 

21

--------------------------------------------------------------------------------


 

connection with such transaction) except by an amount no greater than accrued
and unpaid interest with respect to such Original Indebtedness and reasonable
fees, premium and expenses relating to such extension, refunding, refinancing or
replacing; (b) no Subsidiary shall be liable for any such Replacement
Indebtedness that shall not have been liable for such Original Indebtedness (or
would not have been required to guarantee such Original Indebtedness pursuant to
the terms thereof); (c) if such Original Indebtedness shall have been
subordinated to the Obligations, such Replacement Indebtedness shall be
subordinated to the Obligations on terms (taken as a whole) not less favorable
to the Lenders; (d) such Replacement Indebtedness shall not have a shorter
maturity than the Original Indebtedness and shall not be subject to any
requirement not applicable to such Original Indebtedness that such Replacement
Indebtedness be prepaid, redeemed, repurchased or defeased on one or more
scheduled dates or upon the happening of one or more events (other than events
of default, change of control events, or assets sales) before the maturity of
such Original Indebtedness; (e) the incurrence of any Replacement Indebtedness
that refunds, refinances or replaces Original Indebtedness under any revolving
credit or similar facility shall be accompanied by the termination of
commitments under such facility equal in amount to such Original Indebtedness so
refunded, refinanced or replaced; and (f) such Replacement Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or by
technical update waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA applicable to such Plan shall be a reportable event regardless of the
issuance of any waiver in accordance with Section 412(c) of the Code or Section
302(c) of ERISA.

 

“Required Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 50% of the Total Commitment or, if the Total Commitment has been
terminated, Lenders in the aggregate representing more than 50% of the sum of
the Revolving Credit Exposure.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest in
the Borrower or any Subsidiary or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interest in the Borrower or any Subsidiary.

 

22

--------------------------------------------------------------------------------

 

“Revolving Borrowing” shall mean Revolving Loans of a single Type made,
converted or continued on a single date and, in the case of Eurodollar Revolving
Loans, as to which a single Interest Period is in effect.

 

“Revolving Borrowing Request” shall mean a written request made by the Borrower
pursuant to Section 2.04, which shall be in the form of Exhibit A.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Sections 2.01 and 2.04. Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Loan.

 

“Sale and Leaseback Transaction” shall mean any arrangement, direct or indirect,
whereby a Person sells or transfers any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanctions” shall mean the economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the (a) U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Person” shall mean any Person who (a) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Asset Controls and/or any other
similar lists maintained by the U.S. Department of the Treasury’s Office of
Foreign Asset Controls pursuant to authorizing statute, executive order or
regulation, (b) (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(a) or (ii) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (c) (i) is an agency of the government of a
country, (ii) an organization controlled by a country or (iii) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the U.S. Department of the Treasury’s Office of Foreign Asset
Controls, or as otherwise published from time to time, as such program may be
applicable to such agency, organization or Person.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Specified Hedging Agreements” shall mean one or more Hedging Agreements entered
into by the Borrower or any Subsidiary to hedge or mitigate earnings volatility
arising from mark-to-market accounting of seed capital investments or to
facilitate the creation of

 

23

--------------------------------------------------------------------------------


 

investment track records for, or otherwise entered into in connection with,
seeding of new products.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in
Regulation D). Such reserve percentages shall include any imposed pursuant to
Regulation D. Eurodollar Revolving Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefits of or credit for proration, exemptions or offsets. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower. For
the avoidance of doubt, it is understood and agreed that term “Subsidiary” for
purposes of the Loan Documents shall not include entities registered as
“investment companies” under the Investment Company Act of 1940, as amended, to
which the Borrower or its Subsidiaries provide services.

 

“Subsidiary Guarantee” shall mean the Guarantee Agreement dated as of the
Closing Date between the Guarantors and the Administrative Agent, substantially
in the form of Exhibit D.

 

“Swingline Borrowing” shall mean a borrowing consisting of a Swingline Loan.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

 

“Swingline Participation Amount” shall have the meaning assigned to such term in
Section 2.05(d).

 

“Syndication Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as syndication agent under the Loan Documents.

 

24

--------------------------------------------------------------------------------


 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitment” shall mean at any time the aggregate amount of the Lenders’
Commitments at such time.

 

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Transferee” shall mean any Eligible Assignee to whom a Lender shall have
assigned all or any part of its Commitment or Loans or sold all or any part of
its rights under this Agreement, in each case in accordance with Section 9.04.

 

“Two-Thirds Lenders” shall mean, at any time, Lenders in the aggregate holding
more

 

25

--------------------------------------------------------------------------------


 

properties, including cash, securities, accounts and contract rights. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law), and all judgments, orders, writs and decrees, of all
Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. All references herein to “the date hereof’ or “the date of this
Agreement” shall be interpreted as references to the Closing Date.

 

SECTION 1.03     Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) for
purposes of determining compliance with any covenant set forth in Article VI,
such terms shall be construed in accordance with GAAP as in effect on the
Closing Date applied on a basis consistent with the application used in
preparing the Borrower’s audited consolidated financial statements referred to
in Section 3.05 and (b) for purposes of determining compliance with any covenant
set forth in Article VI, no effect shall be given to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards No. 159, The Fair Value Option for Financial
Assets and Financial Liabilities) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof). In the event that any
change in GAAP materially affects any provision of this Agreement, the parties
hereto agree that, at the request of the Borrower or the Required Lenders, they
shall negotiate in good faith in order to amend the affected provisions in such
a way as will restore the parties to their respective positions prior to such
change, and, following any such request, from the date of such change in GAAP
until such amendment becomes effective, the Borrower’s compliance with such
provisions shall be determined on the basis of GAAP as in effect immediately
before such change in GAAP became effective.

 

26

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01     Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on and after the date hereof and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount that will not result in (a) the Revolving Credit
Exposure of such Lender exceeding such Lender’s Commitment or (b) the sum of the
Revolving Credit Exposures of all the Lenders outstanding at the time exceeding
the Total Commitment at the time. Within the foregoing limits, the Borrower may
borrow, pay or prepay and reborrow hereunder, subject to the terms, conditions
and limitations set forth herein.

 

SECTION 2.02     Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments. At the time of the commencement of each Interest Period for
any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate principal amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that such Borrowing may be in an aggregate
principal amount that is equal to the entire unused balance of the Total
Commitment.

 

(b)           Each Revolving Borrowing shall be comprised entirely of Eurodollar
Revolving Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.04. Each Lender may at its option make any Eurodollar Revolving Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option (i) in the case of any
failure by such branch or Affiliate to make such Loan, shall not relieve such
Lender of its obligation to the Borrower hereunder and (ii) shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided that the Borrower shall not be entitled to request any Borrowing
which, if made, would result in an aggregate of more than 10 separate Revolving
Loans of any Lender being outstanding hereunder at any one time. For purposes of
the foregoing, Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Loans.

 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof (i) in the case of a Eurodollar Revolving Loan, by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, not later than 12:00 noon, New York City time, on such date and
(ii) in the case of an ABR Loan, by wire transfer of immediately available funds
to the Administrative Agent in New York, New York, not later than 3:00 p.m., New
York City time, on such date, and the Administrative Agent shall promptly credit
the amounts so received to the general deposit account of the Borrower with the
Administrative Agent. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.
Unless the Administrative Agent shall have received notice from

 

27

--------------------------------------------------------------------------------


 

a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c), and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Effective Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

SECTION 2.03     [RESERVED]

 

SECTION 2.04     Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, the Borrower shall hand deliver, e-mail or fax to the Administrative
Agent a duly completed and executed Revolving Borrowing Request (a) in the case
of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of the requested Revolving Borrowing
and (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the day of the requested Revolving Borrowing. Each such request shall
be irrevocable and shall specify (i) whether the Borrowing then being requested
is to be a Eurodollar Revolving Borrowing or an ABR Borrowing; (ii) the date of
such Revolving Borrowing (which shall be a Business Day) and the amount thereof;
and (iii) if such Borrowing is to be a Eurodollar Revolving Borrowing, the
Interest Period with respect thereto. If no election as to the Type of Revolving
Borrowing is specified in any such request, then the requested Revolving
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Revolving Borrowing is specified in any such request, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the Lenders of any
request given pursuant to this Section and of each Lender’s portion of the
requested Borrowing.

 

SECTION 2.05     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitments in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of all outstanding Swingline Loans exceeding
$35,000,000, or (ii) the sum of the total Revolving Credit Exposures exceeding
the Total Commitment then in effect. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Swingline Loans. Swingline Loans shall be ABR Loans.

 

28

--------------------------------------------------------------------------------


 

(b)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
borrowing date), specifying (i) the amount of the Swingline Loan to be borrowed
and (ii) the requested borrowing date (which shall be a Business Day prior to
the Maturity Date). Not later than 3:00 P.M., New York City time, on the
borrowing date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
borrowing date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such borrowing date in immediately available funds.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Pro Rata Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Lenders). The Revolving Loans so received by the Administrative Agent shall be
immediately made available by it to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans.

 

(d)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.05(c), one of the events described in clauses (g) or
(h) of Article VII shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.05(c), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.05(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Pro Rata Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(e)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and

 

29

--------------------------------------------------------------------------------


 

funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due);
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(f)            Each Lender’s obligation to make the Loans referred to in
Section 2.05(c) and to purchase participating interests pursuant to
Section 2.05(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article W, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, a Guarantor
or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

SECTION 2.06     Revolving Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Revolving Borrowing
Request and, in the case of a Eurodollar Revolving Borrowing, shall have an
initial Interest Period as specified in such Revolving Borrowing Request.
Thereafter, the Borrower may elect to convert such Revolving Borrowing to a
Revolving Borrowing of a different Type or to continue such Revolving Borrowing
and, in the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Revolving Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Revolving Loans comprising such Revolving Borrowing, and the
Revolving Loans comprising each such portion shall be considered a separate
Revolving Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (each, an “Interest Election
Request”) by telephone by the time that a Revolving Borrowing Request would be
required under Section 2.04 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Revolving Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Revolving Borrowing (in which case the information to be specified pursuant

 

30

--------------------------------------------------------------------------------


 

to clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Revolving Borrowing is to be an ABR
Borrowing or a Eurodollar Revolving Borrowing; and

 

(iv)          if the resulting Revolving Borrowing is to be a Eurodollar
Revolving Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Revolving Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Revolving Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Revolving
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.07     Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the Applicable Rate on the daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Closing Date.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing Commitment Fees, the
Commitment of a Lender shall be deemed to be used to the extent of such Lender’s
Revolving Credit Exposure (excluding its Swingline Exposure).

 

31

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to pay the Administrative Agent, for its own
account, the administrative fees (the “Administrative Agent’s Fees”) at the
times and in the amounts agreed by the Borrower.

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.

 

SECTION 2.08     Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan. The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least five Business Days after such Swingline Loan is
made.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof. The entries made in the accounts maintained pursuant to this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms or
cause the Borrower’s obligations to be greater than they would have been absent
such failure or error.

 

(c)           Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.09     Interest on Loans. (a) Subject to Section 2.10, the Loans
comprising each Eurodollar Revolving Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate. Accrued interest on each Eurodollar
Revolving Loan shall be payable in arrears on each Interest Payment Date for
such Loan. Each Reference Bank agrees upon the request of the

 

32

--------------------------------------------------------------------------------

 

Administrative Agent to furnish to the Administrative Agent timely information
for the purpose of determining the LIBO Rate and the Adjusted LIBO Rate. If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks, and such
determination shall be conclusive absent manifest error.

 

(b)           Subject to Section 2.10, the Loans comprising each ABR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days, except that, with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate or the Federal
Funds Effective Rate, the interest thereon shall be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Alternate Base Rate plus the Applicable
Rate. Accrued interest on each ABR Loan shall be payable in arrears on each
Interest Payment Date for such Loan. The Alternate Base Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.10     Default Interest. Notwithstanding anything to the contrary
herein, (a) upon the occurrence and during the continuance of an Event of
Default under clause (b) of Article VII with respect to any Loan, the Borrower
shall pay interest on the overdue principal amount of such Loan, payable in
arrears on the dates referred to in Section 2.09, at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 360 days) equal
at all times to 2% per annum above the rate per annum required to be paid on
such Revolving Loan and such Swingline Loan pursuant to Section 2.09(a) or (b),
as applicable, and (b) to the fullest extent permitted by law, the Borrower
shall pay interest on the amount of any interest, fee or other amount payable
hereunder (other than the principal of any Revolving Loan) that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days, except that, with respect to ABR Loans the rate
of interest on which is calculated on the basis of the Prime Rate or the Federal
Funds Effective Rate, the interest thereon shall be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal at all times to 2% per annum above the rate per annum required to be
paid on ABR Loans pursuant to Section 2.09(b).

 

SECTION 2.11     Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Revolving Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Eurodollar
Revolving Loans comprising such Borrowing are not generally available in the
London interbank market, or that the rates at which such dollar deposits are
being offered will not adequately and fairly reflect the cost to any Lender of
making or maintaining its Eurodollar Revolving Loan during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate or
the LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar

 

33

--------------------------------------------------------------------------------


 

Revolving Borrowing pursuant to Section 2.04 shall be deemed to be a request for
an ABR Borrowing. In the event of any such determination, the Lenders shall
negotiate with the Borrower, at its request, as to the interest rate which the
Loans comprising such an ABR Borrowing shall bear; provided that such Loans
shall bear interest as provided in Section 2.09(b) pending the execution by the
Borrower and each Lender of a written agreement providing for a different
interest rate. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.

 

SECTION 2.12     Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, without
penalty but subject to Section 2.17, the Total Commitment; provided that
(i) each partial reduction of the Total Commitment shall be in an integral
multiple of $1,000,000 and in a minimum principal amount of $5,000,000 and
(ii) no such termination or reduction shall be made if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.14, the sum
of the Revolving Credit Exposures of all the Lenders would exceed the Total
Commitment.

 

(c)           Each reduction in the Total Commitment under this Section 2.12
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitment under this Section 2.12, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.

 

SECTION 2.13     Extension of Maturity Date. Notwithstanding anything contained
herein to the contrary, the Borrower may, by delivery of a Maturity Date
Extension Request to the Administrative Agent (which shall promptly deliver a
copy to each of the Lenders) request that Lenders extend the Maturity Date as it
applies to their respective Commitments for an additional period as specified in
such Maturity Date Extension Request on the terms provided for therein (which
terms shall not include any change to the Applicable Rate for the period prior
to the Existing Maturity Date (as defined below) but may provide for fees
payable to the extending Lenders prior thereto in consideration of their
agreement to so extend the Maturity Date). Each Lender shall, by notice to the
Borrower and the Administrative Agent in accordance with procedures and timing
reasonably determined by the Administrative Agent in consultation with the
Borrower, advise the Borrower and the Administrative Agent whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender”, and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender.
Notwithstanding anything contained herein to the contrary, the Maturity Date
shall, as to the Consenting Lenders, and subject to such conditions as may be
specified in such Maturity Date Extension Request, be extended to the date
specified in such Maturity Date Extension Request. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender. The Commitment of any

 

34

--------------------------------------------------------------------------------


 

Declining Lender shall terminate on the Maturity Date in effect prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date. Notwithstanding the
foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to Section 2.22, at any time prior to the Existing Maturity Date, to
replace a Declining Lender with a Lender or other financial institution that
will agree to the applicable Maturity Date Extension Request, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.

 

SECTION 2.14     Prepayment. (a) The Borrower shall have the right, at any time
and from time to time, to prepay any Revolving Borrowing, in whole or in part,
upon giving written or fax notice (or telephone notice promptly confirmed by
written or fax notice) to the Administrative Agent prior to (i) 1:00 p.m., New
York City time, two Business Days prior to the date of prepayment, in the case
of Eurodollar Revolving Loans, and (ii) before 1:00 p.m., New York City time, on
the Business Day of the date of prepayment, in the case of ABR Loans; provided
that each partial prepayment shall be in an amount which is an integral multiple
of $1,000,000 and not less than (A) $5,000,000 in the case of a Eurodollar
Revolving Borrowing and (B) $1,000,000 in the case of an ABR Borrowing or, if
less, the aggregate principal amount of such Revolving Borrowing.

 

(b)           In the event and on each occasion that the sum of the Revolving
Credit Exposures of all the Lenders exceeds, on any day, the Total Commitment
(including as a result of any reduction in the Total Commitment pursuant to
Section 2.12), the Borrower shall, on such day, (i) prepay Revolving Borrowings
in an amount equal to the lesser of the aggregate principal amount of the
Revolving Borrowings then outstanding and the amount of such excess. In the
event of a termination of all of the Commitments, the Borrower shall repay or
prepay all the outstanding Loans on the date of such termination.

 

(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Revolving Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Revolving Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section shall be subject to
Section 2.17, but shall otherwise be without premium or penalty. All prepayments
under this Section shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

 

SECTION 2.15     Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if any Lender shall have
determined that the applicability of any law, rule, request, regulation,
directive or guideline promulgated and adopted pursuant to or arising out of the
July 2010 report of the Basel Committee on Banking Supervision (Basel III) or
the Dodd-Frank Wall Street Reform and Consumer Protection Act, regardless of the
date enacted, adopted or issued, or if after the Closing Date any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Revolving Loan made by such Lender or any Fees or

 

35

--------------------------------------------------------------------------------


 

other amounts payable hereunder (other than changes in respect of Taxes imposed
on the overall net income of such Lender by the jurisdiction in which such
Lender has its principal or applicable lending office or by any political
subdivision or taxing authority therein) or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by such Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate), or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or any Eurodollar Revolving Loan made by such
Lender, and the result of any of the foregoing shall be to increase the direct
cost to such Lender of making or maintaining any Eurodollar Revolving Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount reasonably deemed by
such Lender to be material, then the Borrower will pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)           If any Lender shall have determined that the applicability of any
law, rule, request, regulation, directive or guideline promulgated and adopted
pursuant to or arising out of the July 2010 report of the Basel Committee on
Banking Supervision (Basel III) or the Dodd- Frank Wall Street Reform and
Consumer Protection Act, regardless of the date enacted, adopted or issued, or
the adoption after the Closing Date of any other law, rule, regulation or
guideline regarding capital adequacy, liquidity requirements, or any change in
any of the foregoing or in the interpretation or administration of any of the
foregoing by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or any Lender’s holding company
with any request or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity requirements) by an amount reasonably deemed by
such Lender to be material, then from time to time the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)           Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

 

SECTION 2.16     Change in Legality. (a) Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Revolving Loan or to give effect to

 

36

--------------------------------------------------------------------------------


 

its obligations as contemplated hereby with respect to any Eurodollar Revolving
Loan, then, by written notice to the Borrower and to the Administrative Agent,
such Lender may:

 

(i)            declare that Eurodollar Revolving Loans will not thereafter be
made by such Lender hereunder and any request by the Borrower for a Eurodollar
Revolving Borrowing shall, as to such Lender only, be deemed a request for an
ABR Loan unless such declaration shall be subsequently withdrawn; and

 

(ii)           require that all outstanding Eurodollar Revolving Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Revolving Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Revolving Loans that would
have been made by such Lender or the converted Eurodollar Revolving Loans of
such Lender shall instead be applied to repay the ABR Loans made by such Lender
in lieu of, or resulting from the conversion of, such Eurodollar Revolving Loans
and (y) such Lender shall negotiate with the Borrower, at its request, as to the
interest rate which such ABR Loans shall bear; provided that such Loans shall
bear interest as provided in Section 2.09(b) pending the execution by the
Borrower and such Lender of a written agreement providing for a different
interest rate.

 

(b)           For purposes of this Section, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Revolving Loan, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Revolving Loan; in all other cases such notice shall be effective on the date of
receipt by the Borrower.

 

SECTION 2.17     Indemnity. The Borrower shall indemnify each Lender against any
loss (other than loss of profits) or expense which such Lender may sustain or
incur as a consequence of (a) any failure by the Borrower to fulfill on the date
of any borrowing hereunder the applicable conditions set forth in Article IV,
(b) any failure by the Borrower to borrow or to refinance or continue any Loan
hereunder, for any reason other than a default by such Lender, after irrevocable
notice of such borrowing, refinancing or continuation has been given pursuant to
Section 2.04, 2.05 or 2.06, (c) any payment, prepayment or conversion of a
Eurodollar Revolving Loan required by any other provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto (including as a result of the occurrence of any Event
of Default) or (d) any default in payment or prepayment by the Borrower of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, whether by scheduled
maturity, acceleration, irrevocable notice of prepayment or otherwise),
including, in each such case, any loss (other than loss of profits) or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Revolving Loan. Such loss
or reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or not borrowed

 

37

--------------------------------------------------------------------------------


 

(assumed to be the Adjusted LIBO Rate) for the period from the date of such
payment, prepayment or failure to borrow to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow, the Interest Period for
such Loan which would have commenced on the date of such failure) over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid or not
borrowed for such period or Interest Period, as the case may be. This
Section 2.17 shall not apply with respect to Taxes, other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

SECTION 2.18     Pro Rata Treatment. Except as required under Section 2.13,
Section 2.16 or Section 2.24, each Revolving Borrowing, each payment or
prepayment of principal of any Revolving Borrowing, each payment of interest on
the Revolving Loans, each payment of the Commitment Fees, each reduction of the
Commitments and each refinancing of any Borrowing with a Revolving Borrowing of
any Type, shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). For purposes of determining the available
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the Commitments of the Lenders (including those Lenders
that shall not have made Swingline Loans) pro rata in accordance with such
respective Commitments, except as set forth in Section 2.07(a). Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

 

SECTION 2.19     Sharing of Setoffs. Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Lender, each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any Revolving Loan or Loans or participations in Swingline Loans
as a result of which the unpaid principal portion of the Revolving Loans or
participations in Swingline Loans of such Lender shall be proportionately less
than the unpaid principal portion of the Revolving Loans or participations in
Swingline Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Revolving Loans and
participations in Swingline Loans of such other Lender, so that the aggregate
unpaid principal amount of the Revolving Loans and participations in the
Revolving Loans and participations in Swingline Loans held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all
Revolving Loans and participations in Swingline Loans then outstanding as the
principal amount of its Revolving Loans and Swingline Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Revolving Loans and participations in Swingline Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustments shall be made pursuant to this Section and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the

 

38

--------------------------------------------------------------------------------


 

purchase price or prices or adjustment restored without interest. The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation pursuant to the foregoing arrangements deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Revolving Loan or
Swingline Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.20     Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts but
excluding principal and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as provided in Section 2.05(c))
hereunder and under any other Loan Document not later than prior to 1:00 p.m.,
New York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in dollars and in immediately available funds.

 

(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.21     Taxes. (a) Each payment by or on behalf of any Loan Party under
any Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law, as modified by the practice then in effect
of any Governmental Authority. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. To the extent that such Taxes are Indemnified Taxes, then the
amount payable by or on behalf of the applicable Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.21), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)           The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

 

(c)           Within 30 days after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent at its address referred to in Section 9.01 the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)           The Loan Parties shall jointly and severally indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly imposed by the relevant

 

39

--------------------------------------------------------------------------------


 

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf of on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Each Lender shall severally indemnify the Administrative Agent,
within 30 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.4(e)(ii) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to payments under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.21(f)(ii) and (iii)) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.21. If any such form or
certification expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certificate if it is legally eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto (or, in the case of a participation holder, on or before the date
such participation is effective hereunder) and on or before the date, if any,
such Lender changes its

 

40

--------------------------------------------------------------------------------


 

applicable lending office by designating a new lending office, duly completed
and executed copies of whichever of the following is applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)          in the case of a Lender (other than a U.S. Person) claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
all other payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)          in the case of a Lender (other than a U.S. Person) for whom
payments under any Loan Document constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the United States, IRS
Form W-8ECI;

 

(D)          in the case of a Lender (other than a U.S. Person) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)           in the case of a Lender (other than a U.S. Person) that either is
not the beneficial owner of payments made under any Loan Document (including a
participating Lender) or is a partnership (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide the certificate described in
clause (D)(2) of this paragraph (f)(ii) on behalf of such partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the

 

41

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Borrower and the Administrative Agent to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.21(f)(iii), FATCA shall
include any amendments made to FATCA after the date of this agreement.

 

(g)           If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.21 (including by the payment of
additional amounts pursuant to this Section 2.21), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.21 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid to such Recipient pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Recipient be required to pay any amount to
any Loan Party pursuant to this paragraph (g) if such payment would place such
Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph (g) shall
not be construed to require any Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

 

(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.21 shall
survive termination of the Loan Documents and payment of any obligations
thereunder.

 

(i)            For purposes of this Section 2.21, the term “applicable law”
includes FATCA.

 

SECTION 2.22     Termination or Assignment of Commitments under Certain 
Circumstances. In the event that (a) any Lender shall become a Defaulting
Lender, (b) any Lender shall have delivered a notice or certificate pursuant to
Section 2.15 or 2.16, (c) the Borrower shall be required to make additional
payments to any Lender under Section 2.21, or (d) a Lender shall become a
Non-Consenting Lender (as defined below), the Borrower shall have the right, at
its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 9.04) all its interests,
rights and obligations under this Agreement to an Eligible Assignee which shall
assume such obligations; provided that (i) no such termination or assignment
shall conflict with any law, rule or regulation or order of any Governmental
Authority, (ii) the Borrower or such assignee, as the case may be, shall pay to
the

 

42

--------------------------------------------------------------------------------

 

affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Loans made by it hereunder and all other amounts accrued for its account or
owed to it hereunder, (iii) if such assignee is not a Lender, the Administrative
Agent shall have given its prior written consent to such replacement (which
consent will not be unreasonably withheld) and the Borrower or such financial
institution shall have paid a processing and recordation fee of $3,500 to the
Administrative Agent, (iv) in the case of any assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.21, such assignment will result in a reduction of such compensation or
payments thereafter and (v) the Swingline Lender shall have consented in writing
to such assignment (which consent will not be unreasonably withheld). A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 9.08 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 2.23     Lending Offices and Lender Certificates; Survival of Indemnity.
To the extent reasonably possible, each Lender shall designate an alternate
lending office with respect to its Eurodollar Revolving Loans to reduce any
liability of the Borrower to such Lender under Section 2.15 or to avoid the
unavailability of Eurodollar Revolving Loans under Section 2.11 or 2.16, so long
as such designation is not disadvantageous to such Lender. A good faith
certificate of a Lender setting forth a reasonable basis of computation and
allocation of the amount due under Section 2.15 or 2.17 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate. The obligations of the Borrower
under Sections 2.15, 2.17, 2.21 and 9.05 shall survive the payment of all
amounts due under any Loan Document and the termination of this Agreement.

 

SECTION 2.24     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.07(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.08); provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused and the scheduled date of

 

43

--------------------------------------------------------------------------------


 

payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

 

(c)           if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages but only to the extent that the aggregate
amount of each non-Defaulting Lender’s Revolving Credit Exposure does not exceed
its Commitment; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent prepay such Swingline Exposure; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

If the Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan unless the Swingline Lender shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Pro Rata Percentage.

 

SECTION 2.25     Commitment Increases. (a) The Borrower shall have the right at
any time and from time to time to (i) request an increase in the Commitments of
any Lenders (“Commitment Increase”) and/or (ii) add Commitments of one or more
other lenders or financial institutions or other entities that will become
Lenders (each, an “Additional  Commitment Lender”), subject to the consent of
each such Lender that is increasing its Commitment or is an Additional
Commitment Lender, as applicable, provided that after giving effect thereto, the
aggregate amount of the Total Commitment shall not exceed $300,000,000. No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

 

44

--------------------------------------------------------------------------------


 

(b)                                           With respect to a Commitment
Increase pursuant to clause (a)(i) above, the Borrower shall provide a
supplement substantially in the form of Exhibit F-1 hereto (each, an “Increase
Supplement”) specifying the amount of such Commitment Increase and the
applicable Commitment Increase closing date, executed by each increasing Lender
and the Borrower, which shall be delivered to the Administrative Agent for
recording in the Register.

 

(c)                                            With respect to an addition of
one or more Additional Commitment Lenders pursuant to clause (a)(ii) above,
(i) each such Additional Commitment Lender and the Borrower shall execute and
provide a New Lender Supplement (each, a “New Lender Supplement”) substantially
in the form of Exhibit F-2 hereto, specifying, among other things, the
Commitment amount and the applicable Commitment closing date, with the approval
of the Administrative Agent (such approval, not to be unreasonably withheld or
delayed), whereupon such Additional Commitment Lender shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 

(d)                                           Upon the effectiveness of the
Increase Supplement or the New Lender Supplement, as the case may be,
outstanding Revolving Credit Loans and/or participations in outstanding
Swingline Loans under the Revolving Credit Facility shall be reallocated (and
the increasing Lenders or joining Additional Commitment Lenders, as applicable,
shall make appropriate payments representing principal, with the Borrower making
any necessary payments of accrued interest and other accrued amounts) so that
after giving effect thereto the increasing Lenders or the joining Additional
Commitment Lenders, as the case may be, and the other Lenders under the
Revolving Credit Facility share ratably in the aggregate Revolving Credit
Exposures thereunder in accordance with the applicable Commitments.

 

ARTICLE III



REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as to itself and the Subsidiaries (other
than the Excluded Subsidiary) to each of the Lenders that:

 

SECTION 3.01      Corporate Existence and Standing. The Borrower and each
Subsidiary is duly organized, validly existing and, where such concept exists in
the relevant jurisdiction of organization, in good standing under the laws of
its jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted where the
failure to have such authority would have a Material Adverse Effect.

 

SECTION 3.02      Authorization and Validity. Each Loan Party has the corporate
or other organizational, as applicable, power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder (collectively, the “Transactions”). The Transactions have
been duly authorized by all necessary corporate or other organizational action,
and if required, stockholder or other equity holder action, as applicable. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation

 

45

--------------------------------------------------------------------------------


 

of the Borrower or the Guarantors, enforceable against the Borrower or the
Guarantors in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

 

SECTION 3.03      No Conflict; Governmental Consent. None of the Transactions
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any Subsidiary or (ii) the Borrower’s
or any Subsidiary’s articles or certificate of incorporation, bylaws or other
organizational documents or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any Subsidiary is a party or is subject, or
by which it, or its property, is bound, or conflict therewith or constitute a
default thereunder, or result in the creation or imposition of any Lien in, of
or on the property of the Borrower or any Subsidiary pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof (other than those which have been obtained or waived), is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.

 

SECTION 3.04      Compliance with Laws; Environmental and Safety Matters.
(a) The Borrower and each Subsidiary, to the best knowledge and belief of the
Borrower, has complied with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government, or any instrumentality
or agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, in each case, except
to the extent that the failure to comply therewith could not, in the aggregate,
be reasonably expected to have a Material Adverse Effect.

 

(b)                                           The Borrower and each Subsidiary
has complied in all respects with all

 

applicable Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety, in each
case except to the extent that the failure to comply therewith could not, in the
aggregate or individually, be reasonably expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received notice of any
material failure so to comply which could reasonably be expected to result in a
Material Adverse Effect. The Borrower’s and the Subsidiaries’ facilities do not
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto. The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.05      Financial Statements. The Borrower has heretofore furnished to
the Lenders its (i) audited consolidated balance sheet and statements of income,
changes in

 

46

--------------------------------------------------------------------------------


 

stockholders’ equity and cash flows as of the end of and for the fiscal year
ended December 31, 2012, audited by and accompanied by the opinion of Deloitte &
Touche LLP, an independent registered public accounting firm and (ii) unaudited
consolidated balance sheet and statements of income, changes in stockholders’
equity and cash flows as of and for the fiscal quarters ended March 31, 2013,
June 30, 2013 and September 30, 2013. The financial statements referred to in
clauses (i) and (ii) of this Section 3.05 were prepared in accordance with GAAP
and present fairly in all material respects the financial condition and results
of operations of the Borrower and the Consolidated Subsidiaries as of such date
and for such period (in the case of unaudited financial statements, subject to
normal year-end audit adjustments and the absence of footnotes). Such balance
sheet and the notes thereto, if any, disclose all material liabilities, direct
or contingent, of the Borrower and the Consolidated Subsidiaries as of the date
thereof.

 

SECTION 3.06      No Material Adverse Change. Except for any Disclosed Matter,
no material adverse change in the business, properties, financial condition or
results of operations of the Borrower and the Consolidated Subsidiaries, taken
as a whole, has occurred since December 31, 2012. It is understood that
downgrades or negative pronouncements by rating agencies and volatility in the
capital markets generally shall not in and of themselves be considered material
adverse changes, but that the antecedents or consequences thereof may constitute
such changes (except to the extent the same constitute Disclosed Matters).

 

SECTION 3.07      Subsidiaries. Schedule 3.07 contains an accurate list of all
the significant joint ventures and all the Subsidiaries, in each case on and as
of the Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective ownership interests held by
the Borrower or other Subsidiaries.

 

SECTION 3.08      Litigation. Except for any Disclosed Matter, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.09      Material Agreements. Neither the Borrower nor any Subsidiary
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.10      [RESERVED].

 

SECTION 3.11      Investment Company Act. Neither the Borrower nor any
Subsidiary is an “investment company,” required to register as such under the
Investment Company Act of 1940, as amended.

 

SECTION 3.12      Use of Proceeds. The Borrower will use the proceeds of the
Loans only for working capital and other general corporate purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

 

47

--------------------------------------------------------------------------------


 

SECTION 3.13      Taxes. The Borrower and each Subsidiary have filed all United
States Federal Tax returns, in the case of the Borrower and each Domestic
Subsidiary, and all other Tax returns which are required to be filed and have
paid all Taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any such Subsidiary, including all Federal and state
withholding Taxes and all Taxes required to be paid pursuant to applicable law,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided or in the case of Tax returns or Taxes
(other than Federal Tax returns and Federal taxes) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and the Consolidated
Subsidiaries in respect of any Taxes or other governmental charges are adequate.

 

SECTION 3.14      Accuracy of Information. Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates or
other written or formally presented information furnished by or on behalf of the
Borrower or the Guarantors to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (in each case
taken as a whole and as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, as to
financial projections, forecasts or estimates, if any, that have been prepared
by the Borrower and made available to the Administrative Agent, any Lender or
any potential Lender, the Borrower only represents and warrants that such
financial projections, forecasts or estimates have been prepared in good faith
based upon assumptions believed by the management of the Borrower to be
reasonable at the time of preparation (it being understood such projections,
forecasts and estimates are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections, forecasts or estimates will be
realized and the variations therefrom may be material).

 

SECTION 3.15      No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.16      Anti-Corruption Laws and Sanctions; Patriot Act. (a) The
Borrower has taken reasonable measures to ensure compliance with Anti-Corruption
Laws. None of (a) the Borrower, any Subsidiary or any of their respective
directors, or officers or (b) to the actual knowledge of the Borrower, any agent
or employee of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

(b) The Borrower and its Subsidiaries are in compliance in all material respects
with the Patriot Act.

 

SECTION 3.17      Intellectual Property. Each of the Loan Parties owns, or is
licensed to use, all trademarks, tradenames, domain names, copyrights, patents,
technology, trade secrets, know-how, and all other intellectual property rights
(“Intellectual Property”) material to

 

48

--------------------------------------------------------------------------------


 

the conduct of their businesses, taken as a whole, free and clear of all
encumbrances other than permitted Liens, and to the knowledge of the Loan
Parties the use thereof and the conduct of their businesses does not infringe in
any material respect upon the rights of any other Person.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date on which:

 

(a)                                      The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Existing Credit
Agreement shall have been (or shall be substantially simultaneously) terminated,
that all amounts due thereunder shall have been (or shall be substantially
simultaneously) paid in accordance with its terms and that no Liens exist other
than Liens permitted by the terms of this Agreement or Liens discharged on or
prior to the Closing Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

 

(b)                                      The Administrative Agent (or its
counsel) shall have received either (i) a counterpart of this Agreement and of
the Subsidiary Guarantee signed on behalf of each party thereto (which may
include telecopy or e-mail transmissions of signed signature pages), or
(ii) written evidence reasonably satisfactory to the Agent (which may include
telecopy or email transmissions of signed signature pages) that this Agreement
and of the Subsidiary Guarantee have been signed on behalf of each party
thereto.

 

(c)                                       The Lenders, the Administrative Agent
and the Arranger shall have received all fees required to be paid, and all
expenses for which invoices have been submitted to the Borrower at least one
Business Day prior to the Closing Date.

 

(d)                                      The Administrative Agent shall have
received (i) audited consolidated financial statements of the Borrower for the
two most recent fiscal years ended prior to the Closing Date as to which such
financial statements are available and (ii) unaudited interim consolidated
financial statements of the Borrower for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.

 

(e)                                       The Administrative Agent shall have
received a legal opinion (addressed to the Administrative Agent and each Lender
party hereto on the Closing Date) from Kirkland & Ellis LLP, counsel to the
Borrower, which opinion shall be reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall have received a legal opinion (addressed
to the Administrative Agent and each Lender party hereto on the Closing Date)
from David Grawemeyer, General Counsel of the Borrower, or Amy Stefonick,
Assistant Vice President, Senior Corporate Counsel of the Borrower, which
opinion shall be reasonably satisfactory to the Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

(f)                                             The Administrative Agent shall
have received the following documents

 

and certificates, all in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     A certificate of the Chief Financial
Officer of the Borrower, dated the Closing Date, certifying compliance with the
condition precedent set forth in paragraph (b) of Section 4.02;

 

(ii)                                  A copy of the certificate or articles of
incorporation or organization or certificates of formation, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State or similar Governmental Authority; and

 

(iii)                               A certificate of the Secretary or Assistant
Secretary of each Loan Party, dated the Closing Date, certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the Loan Documents to which it is a party
and the transactions contemplated thereby, including, in the case of the
Borrower, the Borrowings hereunder, (C) that the certificate or articles of
incorporation or organization of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to subclause (ii) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate delivered pursuant to this subclause (iii).

 

SECTION 4.02      All Borrowings. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)                                      The Administrative Agent (or in the
case of a Swingline Loan, the Swingline Lender and the Administrative Agent)
shall have received a notice of such Borrowing as required by Section 2.04 or
2.05, as applicable.

 

(b)                                      The representations and warranties set
forth in Article III hereof and in each Loan Document shall be true and correct
in all material respects on and as of the date of, and after giving effect to,
such Borrowing with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

50

--------------------------------------------------------------------------------


 

(c)                                       At the time of, and immediately after
giving effect to, such Borrowing, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the sum of the Revolving Credit Exposures of
all the Lenders shall not exceed the Total Commitment.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.02. It is understood that this
Section 4.02 shall not apply to a conversion or continuation of any Revolving
Borrowing pursuant to Section 2.06.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 5.01      Conduct of Business; Maintenance of Ownership of Subsidiaries
and Maintenance of Properties. (a) The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted; provided that no sale, transfer or
disposition of assets or rights (including by means of a merger) permitted, or
other transactions expressly permitted, under Sections 6.04 and 6.05 will be
prohibited by this paragraph (a).

 

(b)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to do all things necessary to
remain duly organized, validly existing and, where such concept exists in the
relevant jurisdiction of organization, in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect or
in connection with a dissolution, merger, or disposition of a Subsidiary
permitted under Section 6.04.

 

(c)                                  The Borrower will at all times own,
directly or indirectly, at least the Minimum Ownership Percentage of the
outstanding Equity Interests of JCM, free and clear of any Liens on such Equity
Interests, other than statutory Liens applicable to Equity Interests or Liens
arising by operation of the organizational documents or other equity rights
agreements existing as of the Closing Date, which documents or agreements, if
any, shall be disclosed to the Lenders. As used herein, “Minimum Ownership
Percentage” shall mean 95% of the outstanding Equity Interests of JCM minus the
percentage of such outstanding Equity Interests represented by Equity Interests
of JCM awarded from time to time to any officers or employees of the Borrower or
its Subsidiaries under compensation plans of the Borrower and its Subsidiaries;
provided, however, that the aggregate amount of such awards of Equity Interests
of JCM shall not total more than 5% of the outstanding Equity Interests of JCM.

 

51

--------------------------------------------------------------------------------


 

(d)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to do all things necessary, in
the Borrower’s reasonable business judgment, to maintain, preserve, protect and
keep their properties material to the conduct of their businesses (taken as a
whole) in good repair, working order and condition, and make all necessary and
proper repairs, renewals and replacements so that their businesses (taken as a
whole) carried on in connection therewith may be properly conducted in all
material respects at all times, except where the failure to do so would not have
a Material Adverse Effect; provided that no sale, transfer or disposition of
assets (including by means of a merger) permitted under Sections 6.04 and 6.05
will be prohibited by this paragraph (d).

 

SECTION 5.02      Insurance. The Borrower will, and will cause each Subsidiary
(other than the Excluded Subsidiary) to, maintain, with Persons that, to its
knowledge, are financially sound and reputable insurance companies, insurance on
all its property in such amounts and covering such risks as is consistent with
sound business practice and customary with companies engaged in similar lines of
business, and the Borrower will furnish to any Lender (through the
Administrative Agent) upon reasonable request full information as to the
insurance carried.

 

SECTION 5.03      Compliance with Laws and Payment of Material Obligations and
Taxes. (a) The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to, comply in all material respects with all laws
(including the Patriot Act, ERISA and the Fair Labor Standards Act, as amended),
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject if noncompliance therewith could reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, pay when due its material
obligations, including all Taxes, assessments and governmental charges and
levies upon it or its income, profits or property, except (i) those which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside or (ii) where any failure to pay
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.04      Financial Statements, Reports, etc. The Borrower will
maintain, for itself and each Subsidiary (other than the Excluded Subsidiary), a
system of accounting established and administered in accordance with GAAP or
IFRS, as applicable, and will furnish to the Administrative Agent and each
Lender (through the Administrative Agent):

 

(a)                                           within 90 days after the end of
each of its fiscal years, its audited consolidated balance sheets and related
consolidated statements of income, changes in stockholders’ equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, in the case of such
consolidated financial statements audited by and accompanied by an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by the Borrower’s
independent certified public accountants) audit report certified by an
independent registered public accounting firm of nationally recognized standing
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the

 

52

--------------------------------------------------------------------------------


 

Borrower and the Consolidated Subsidiaries on a consolidated basis as of the end
of and for such year in accordance with GAAP;

 

(b)                            within 45 days after the end of each of the first
three quarters of each of its fiscal years, its consolidated balance sheet and
related consolidated statements of income, changes in stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and the Consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;

 

(c)                             together with each delivery of financial
statements under clause (a) or (b) of this Section 5.04, a compliance
certificate substantially in the form of Exhibit C signed by a Financial Officer
of the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore delivered under clause (a) or (b) of this Section 5.04 (or,
prior to the first such delivery, referred to in Section 3.05) and, if any such
change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate;

 

(d)                            as soon as possible and in any event within 10
Business Days after any Responsible Officer of the Borrower knows that (i) any
Reportable Event has occurred with respect to any Plan, (ii) any Withdrawal
Liability has been incurred with respect to any Multiemployer Plan or (iii) the
Borrower or any member of the Controlled Group has received any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization
within the meaning of Title IV of ERISA or in endangered or critical status
within the meaning of Section 305 of ERISA or Section 432 of the Code, a
statement, signed by a Financial Officer of the Borrower, describing such
Reportable Event, Withdrawal Liability or notice and the action which the
Borrower proposes to take with respect thereto;

 

(e)                             promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished;

 

(f)                              promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which the Borrower or any Consolidated Subsidiary files with the Securities and
Exchange Commission or financial reports material to the interests of the
Lenders or to the ability of the Borrower to perform its obligations under the
Loan Documents;

 

53

--------------------------------------------------------------------------------

 

(g)                                       promptly after Moody’s or S&P shall
have announced a downgrade of the rating in effect for the Index Debt, written
notice of such change; and

 

(h)                                      such other information (including
financial information and any information required by the Patriot Act or any
other “know your customer” or similar laws or regulations) as the Administrative
Agent or any Lender may from time to time reasonably request.

 

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be deemed to
have been delivered (i) when reports containing such financial statements (and
the related audit opinions and certifications) or other materials are posted on
the Borrower’s website on the internet at http://ir.janus.com (or any successor
page identified in a notice given to the Administrative Agent and the Lenders)
or on the SEC’s website on the internet at www.sec.gov and the Borrower has
notified the Administrative Agent (who in turn shall notify the Lenders) that
such reports have been so posted or (ii) when such financial statements, reports
or statements are delivered in accordance with Section 9.17(a).

 

SECTION 5.05      Notices of Material Events. Promptly and in any event within
five Business Days after a Responsible Officer of the Borrower becomes aware
thereof, the Borrower will give notice in writing to the Administrative Agent
and the Lenders of the occurrence of (a) any Default or Event of Default or
(b) any other development, financial or otherwise, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06      Books and Records; Access to Properties and Inspections. The
Borrower will, and will cause each Subsidiary (other than the Excluded
Subsidiary) to, keep proper books and account in which full, true and correct
entries are made of all material dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary
(other than the Excluded Subsidiary) to, permit the Administrative Agent and the
Lenders to make reasonable inspections during regular business hours of the
properties, corporate books and financial records of the Borrower or any such
Subsidiary, to make reasonable examinations and copies of the books of accounts
and other financial records of the Borrower or any such Subsidiary, and to
discuss the affairs, finances and accounts of the

 

Borrower or any such Subsidiary with, and to be advised as to the same by, its
respective officers at such reasonable times and intervals as the Lenders may
designate; provided that (a) any inspection by any Lender shall be at such
Lender’s own expense, (b) unless a Default or Event of Default shall have
occurred and be continuing, there shall be no more than two such inspections
during any fiscal year and (c) the Lenders shall coordinate the timing of their
inspections through the Administrative Agent and provide reasonable written
notice thereof.

 

SECTION 5.07      Use of Proceeds. The Borrower will use the proceeds of the
Loans solely for the purposes set forth in Section 3.12.

 

54

--------------------------------------------------------------------------------


 

SECTION 5.08      Anti-Corruption Laws and Sanctions. The Borrower will take
reasonable measures to ensure compliance by the Borrower and its Subsidiaries
with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.09      Additional Subsidiaries. With respect to any Material
Subsidiary of the Borrower acquired or formed after the Closing Date (including
any Subsidiary that becomes a Material Subsidiary after the Closing Date) (other
than (i) any Foreign Subsidiary (or any Subsidiary thereof), (ii) any Excluded
Regulated Subsidiary or any Subsidiary that is prohibited by law, regulation or
contractual obligation from guaranteeing the Obligations or that would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such guaranty (or any Subsidiary thereof), (iii) any
Subsidiary that is not a wholly owned Subsidiary the organizational documents of
which expressly prohibit any guarantee of any Indebtedness of the Borrower
and/or expressly require third party interest holders’ consent to guarantee any
Indebtedness of the Borrower and (iv) any other Subsidiary as reasonably
requested by the Borrower and approved by the Required Lenders), promptly cause
such Subsidiary to (i) become a party to the Subsidiary Guarantee, (ii) deliver
to the Administrative Agent a Secretary’s certificate of such Subsidiary in a
form reasonably satisfactory to the Administrative Agent and (iii) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document (other
than contingent indemnification and expense reimbursement obligations for which
no claim has been made) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing:

 

SECTION 6.01      Indebtedness of Subsidiaries. The Borrower will not permit any
Subsidiary (other than the Excluded Subsidiary) to incur, create or suffer to
exist any Indebtedness, except:

 

(a)                                           Indebtedness incurred to finance
the acquisition, repair or improvement of any fixed or capital assets, including
Capitalized Lease Obligations (and any Replacement Indebtedness in respect
thereof); provided that (i) the principal amount of such Indebtedness shall not
exceed the purchase price of such assets or the cost of such repair or
improvement, (ii)  such Indebtedness (and any Replacement Indebtedness in
respect thereof) shall not be secured by any Lien on any assets other than the
assets so acquired, repaired or improved and (iii) the aggregate principal
amount of such Indebtedness and such Replacement Indebtedness, when taken
together with the aggregate principal amount of any Indebtedness incurred under
clause (j) of this Section 6.01, shall not exceed $60,000,000 at any time
outstanding;

 

55

--------------------------------------------------------------------------------


 

(b)           Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; provided that any such Indebtedness owing by the Guarantors shall be
at least pari passu to the Obligations and the obligations of the Guarantors
pursuant to the Subsidiary Guarantee;

 

(c)           Indebtedness created under the Loan Documents;

 

(d)           Attributable Debt in connection with any Sale and Leaseback
Transaction;

 

(e)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary and any Replacement Indebtedness in respect thereof; provided that
such Indebtedness was not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

(f)            Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and any Replacement Indebtedness in respect thereof;

 

(g)           Guarantees of Indebtedness permitted under clauses (a) through
(d) of this Section 6.01;

 

(h)           Indebtedness owed in respect of netting services, overdraft
protections and similar arrangements, in each case incurred in the ordinary
course of business in connection with treasury, depository or cash management
services or in connection with any automated clearing house transfers of funds;

 

(i)            Indebtedness incurred in the ordinary course of business and
arising from agreements or arrangements providing for workers’ compensation
claims, self-insurance obligations, performance, bid, surety, stay and appeal
bonds and other similar types of performance and completion guarantees or as an
account party in respect of letters of credit; and

 

(j)            other Indebtedness of any Subsidiary; provided that the aggregate
principal amount of all Indebtedness incurred under this clause (j), when taken
together with the aggregate principal amount of all Indebtedness incurred under
clause (a) of this Section 6.01, shall not exceed $60,000,000 at any time
outstanding.

 

SECTION 6.02     Liens. The Borrower will not, and will not permit any
Subsidiary (other than the Excluded Subsidiary) to, create, incur or suffer to
exist any Lien in or on its property (now or hereafter acquired), or on any
income or revenues or rights in respect of any thereof, except:

 

(a)           Liens for Taxes on its property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings or are immaterial in amount;

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s, landlords’ and mechanics’ liens and other similar
liens arising in the ordinary course of business that secure payment of
obligations (other than Indebtedness) that are not

 

56

--------------------------------------------------------------------------------


 

more than 60 days past due or that are being contested in good faith by
appropriate proceedings;

 

(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

(d)           Liens arising out of deposits to secure leases, trade contracts,
statutory obligations, appeal bonds, performance bonds and other obligations of
like nature, in each case arising in the ordinary course of business;

 

(e)           utility easements, rights-of-way, restrictions, zoning ordinances,
building restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and that do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
the Subsidiaries;

 

(f)            Liens existing on the Closing Date and described in Schedule
6.02, and Liens extending or replacing such Liens; provided that such Liens
(including any such extension or replacement Liens) (i) secure only those
obligations that they secured on the Closing Date and Replacement Indebtedness
in respect thereof and (ii) extend only to the assets that they encumbered on
the Closing Date (or that would have been required to be so secured pursuant to
the terms thereof) (other than a substitution of like assets);

 

(g)           Liens on fixed or capital assets securing Indebtedness of the
Borrower or Indebtedness permitted under Section 6.01(a), in each case, incurred
to finance the acquisition, repair or improvement of such assets (and any
Replacement Indebtedness in respect thereof); provided that such Liens extend
only to such assets;

 

(h)           Liens deemed to exist in connection with Permitted B Share
Transactions; provided that such Liens extend only to B Share Fees and not to
any other assets of the Borrower and the Subsidiaries;

 

(i)            Environmental Liens securing clean-up costs or fines, not in
excess of $25,000,000 in aggregate principal amount, excluding Environmental
Liens that are being contested in good faith by appropriate proceedings and the
enforcement of which is stayed;

 

(j)            banker’s liens, rights of setoff or similar rights and remedies
as to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

 

(k)           judgment Liens in respect of judgments that have not resulted in
an Event of Default under clause (i) of Article VII;

 

(1)           any Lien existing on any property before the acquisition thereof
or existing on any property of any Person that becomes a Subsidiary after the
Closing Date

 

57

--------------------------------------------------------------------------------


 

before the time such Person becomes a Subsidiary, and Liens extending or
replacing such Liens; provided that (i) no such Lien is created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (ii) no such Lien shall apply to any other property and
(iii) no such Lien shall secure obligations other than the obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and Replacement Indebtedness in respect thereof;

 

(m)          Liens on the Excluded Securities and the Excluded Securities
Accounts; provided that (i) such Liens secure only obligations of the Borrower
and the Subsidiaries in respect of the Specified Hedging Agreements and
(ii) such Liens extend only to the Excluded Securities and the Excluded
Securities Accounts;

 

(n)           Liens in respect of Excess Margin Stock;

 

(o)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount that does not exceed $40,000,000 at any time
outstanding;

 

(p)           Liens granted on cash or cash equivalents to defease Indebtedness
of the Borrower or any of its Subsidiaries, provided that at the time each such
Lien is granted, no Loans shall be outstanding;

 

(r)            utility and similar deposits made by the Borrower or its
Subsidiaries in the ordinary course of business (consistent with past practices
of such Borrower or Subsidiary);

 

(s)            temporary good faith deposits made in connection with Investments
permitted hereunder;

 

(t)            temporary Liens in connection with sales, transfers, leases,
assignments or other conveyances or dispositions of securities permitted under
Section 6.04, including (x) Liens on securities granted or deemed to arise in
connection with and as a result of the execution, delivery or performance of
contracts to sell such securities if such sale is otherwise permitted hereunder,
or is required by such contracts to be permitted hereunder, and (y) rights of
first refusal, options or other contractual rights or obligations to sell,
assign or otherwise dispose of any securities or interest therein, which rights
of first refusal, option or contractual rights are granted in connection with a
sale, transfer or other disposition of securities permitted hereunder;

 

(u)           licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of any Subsidiary or the
Borrower; and

 

(q)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or capital leases permitted under this
Agreement.

 

SECTION 6.03     [RESERVED].

 

SECTION 6.04     Mergers, Consolidations and Transfers of Assets. The Borrower
will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to,

 

58

--------------------------------------------------------------------------------


 

merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of any of its assets (whether now owned or hereafter acquired), including any
Equity Interests in any Subsidiary, and will not permit any wholly-owned
Subsidiary (other than the Excluded Subsidiary) to issue any additional Equity
Interests in such Subsidiary (other than to the Borrower or any other
Subsidiary); provided that:

 

(a)           the Borrower and any Subsidiary may sell or license assets
(including Intellectual Property) in the ordinary course of business;

 

(b)           the Borrower may sell or transfer assets in connection with
Permitted B Share True Sale Transactions;

 

(c)           if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

 

(i)              any wholly owned Domestic Subsidiary may merge into,
consolidate with or liquidate into (or otherwise) the Borrower in a transaction
in which the Borrower is the surviving corporation;

 

(ii)             any Subsidiary (“Affected Subsidiary”) may merge into,
consolidate with or liquidate into (or otherwise) any other Subsidiary (other
than the Excluded Subsidiary) in a transaction in which (x) no Person other than
(A) the Borrower, (B) a Guarantor or (C) the parent of the Affected Subsidiary
which parent is a Subsidiary of the Borrower receives any consideration, (y) if
either of the Affected Subsidiary and such other Subsidiary is one of the
Guarantors, the surviving Subsidiary is a Guarantor or (z) if either of the
Affected Subsidiary and such other Subsidiary is a wholly owned Subsidiary, the
surviving or resulting Subsidiary is a wholly-owned Subsidiary;

 

(iii)            the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of assets (other than Equity Interests in INTECH or
Perkins) the Net Proceeds of which do not exceed, when taken together with the
Net Proceeds of all other assets sold, transferred, leased, licensed or
otherwise disposed of on or after the Closing Date pursuant to this clause
(iii), $150,000,000 in the aggregate; and

 

(iv)            the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of Equity Interests in, or assets of, INTECH,
Perkins or Janus Services LLC;

 

(d)           the Borrower and the Subsidiaries may consummate any Sale and
Leaseback Transaction;

 

(e)           the Borrower and the Subsidiaries may make any sale, transfer,
lease or other disposition to the Borrower or any Subsidiary; provided that any
such sale, transfer,

 

59

--------------------------------------------------------------------------------


 

lease or other disposition involving a Subsidiary that is not one of the
Guarantors shall be made in compliance with Section 6.05;

 

(f)            dispositions of non-core assets acquired in connection with any
investment or acquisition;

 

(g)           dispositions of cash and Permitted Investments in the ordinary
course of business;

 

(h)           the sale, lease, assignment, transfer or disposal of Investments
in joint ventures required by, or made pursuant to buy/sell arrangements set
forth in joint venture arrangements and similar binding arrangements;

 

(i)            the Borrower and the Subsidiaries may make any sales of Excess
Margin Stock; and

 

(j)            the issuance or transfer of Equity Interests in any Subsidiary
pursuant to employee compensation plans.

 

SECTION 6.05     Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary (other than the Excluded Subsidiary) to, sell or
transfer any assets to, or purchase or acquire any assets from, or otherwise
engage in any other transactions (other than any equity issuance or Restricted
Payment) with, any of its Affiliates (other than the Borrower or any Subsidiary
(other than the Excluded Subsidiary)), except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions which, taken as a whole, are not less favorable to the
Borrower or such Subsidiary than would prevail in an arm’s-length transaction
with unrelated third parties.

 

SECTION 6.06     Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary (other than the Excluded Subsidiary) to, enter into, incur
or permit to exist any agreement or other arrangement that, directly or
indirectly (through the application of financial covenants or otherwise),
prohibits or restricts the ability of any Subsidiary (other than the Excluded
Subsidiary) to declare and pay dividends or other distributions with respect to
its Equity Interests or to make or repay any loans or advances to the Borrower
or to Guarantee Indebtedness of the Borrower; provided that the foregoing shall
not apply to prohibitions or restrictions (i) imposed by applicable law or any
Loan Document, (ii) contained in agreements relating to secured Indebtedness or
Hedging Agreements permitted hereunder, if such prohibitions or restrictions
apply only to (A) assets other than cash securing such Indebtedness or Hedging
Agreements or (B) cash in an amount not greater than a customary
overcollateralization of the principal amount of such Indebtedness that has been
deposited in a collateral or similar account to cash collateralize such
Indebtedness or Hedging Agreements, (iii) contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, if such prohibitions or
restrictions apply only to the Subsidiary, or the business unit, division,
product line or line of business, that is to be sold and such sale is permitted
hereunder, (iv) contained in any leases, subleases or licenses, sublicense or
serve contracts restricting the assignment thereof, (v) contained in any
agreement in effect on the Closing Date as any such agreement is in effect on
such date, (vi) provisions in

 

60

--------------------------------------------------------------------------------


 

partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements entered into in
the ordinary course of business restricting the transfer of related joint
venture interests, (vii) in connection with the Indebtedness permitted to be
incurred by this Agreement so long as such prohibitions or restrictions are no
more restrictive than this Agreement or (viii) contained in any agreement in
effect at the time a Person became a Subsidiary or assets are first acquired.

 

SECTION 6.07 Certain Financial Covenants. The Borrower will not:

 

(a)           permit the Leverage Ratio as of the end of any fiscal quarter to
exceed 3.00:1.00; and

 

(b)           permit the Interest Coverage Ratio to be less than 4.00:1.00 for
any period of four fiscal quarters ending after the Closing Date.

 

SECTION 6.08     Margin Stock. The Borrower will not, and will not permit any
Subsidiary (other than the Excluded Subsidiary) to, purchase or otherwise
acquire Margin Stock if, after giving effect to any such purchase or
acquisition, Margin Stock owned by the Borrower and the Subsidiaries would
represent more than 25% of the assets of the Borrower and the Subsidiaries on a
consolidated basis (valued in accordance with Regulation U); provided that,
subject to Section 6.10, the Borrower may repurchase its capital stock pursuant
to any stock buyback program approved by the Borrower’s Board of Directors. For
purposes of this Section 6.08, on any date of determination, Margin Stock and
the total assets of the Borrower and the Subsidiaries will be valued in a manner
determined by the Borrower in good faith and consistent with the requirements of
Regulation U.

 

SECTION 6.09     [RESERVED].

 

SECTION 6.10     Restricted Payments. The Borrower will not, and will not permit
any Subsidiary (other than the Excluded Subsidiary) to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, unless at the time such
Restricted Payment is made, (A) no Event of Default shall have occurred and be
continuing, or would result therefrom and (B) in the case of a material
extraordinary dividend (which, for the avoidance of doubt, shall not include any
regularly scheduled dividends), immediately prior to, and after giving effect
to, such Restricted Payment, no Loans shall be outstanding.

 

SECTION 6.11     Limitations on Conduct of Business. Without limiting
Section 5.01(a), the Borrower will not permit any Subsidiary (other than the
Excluded Subsidiary) existing on the Closing Date (other than JCM and the
Excluded Subsidiary) to engage in any business or line of business or conduct
any business activities materially different from the business, line of business
or business activities conducted by such Subsidiary on the Closing Date.

 

SECTION 6.12     Anti-Corruption Laws and Sanctions; Patriot Act. The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing (A) in violation of any
Anti-Corruption Laws in any material

 

61

--------------------------------------------------------------------------------


 

respect, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto in any material respect or (D) in any manner that would result in
the violation of the Patriot Act in any material respect.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the occurrence of any of the following events (“Events of Default”):

 

(a)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary (other than Excluded Subsidiary) to the
Lenders or the Administrative Agent, or any report, certificate or other written
information furnished by the Borrower or any Subsidiary to the Lenders or the
Administrative Agent, in each case under or in connection with any Loan
Document, shall be incorrect in any material respect on the date as of which
made or furnished;

 

(b)           nonpayment by the Borrower of principal of any Loan when due;

 

(c)           nonpayment by the Borrower of interest upon any Loan or of any Fee
or other Obligations (other than an amount referred to in clause (b) above)
under any of the Loan Documents within five Business Days after the same becomes
due;

 

(d)           the breach by the Borrower of any of the terms or provisions of
Article VI;

 

(e)           the breach by the Borrower or a Guarantor (other than a breach
which constitutes an Event of Default under clause (a), (b), (c) or (d) above)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within 30 days after written notice from the
Administrative Agent or any Lender;

 

(f)            the failure of the Borrower or any Subsidiary (other than the
Excluded Subsidiary) to pay any Material Indebtedness (after giving effect to
any cure periods, as applicable); or the occurrence of any default or any change
in control or similar event that under the terms of any agreement or instrument
governing any Material Indebtedness shall cause, or permit the holder or holders
of such Indebtedness or a trustee or other representative acting on their behalf
or, in the case of any Hedging Agreement, the applicable counterparty, to cause,
such Material Indebtedness to become due prior to its stated maturity, or to
require the prepayment, redemption, repurchase or defeasance thereof prior to
its stated maturity or, in the case of any Hedging Agreement, to cause the early
termination thereof and such default or failure has not been cured or waived;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness;

 

(g)           the Borrower or any Subsidiary (other than the Excluded
Subsidiary) shall (i) have an order for relief entered with respect to it under
the Federal Bankruptcy Code, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for, seek, consent to or

 

62

--------------------------------------------------------------------------------


 

acquiesce in the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its property,
(v) institute any proceeding seeking an order for relief under the Federal
Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (g) or (vii) fail to contest in good faith any
appointment or proceeding described in the following clause (h);

 

(h)           without the application, approval or consent of the Borrower or
any Subsidiary (other than the Excluded Subsidiary), a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any Subsidiary (other than any Excluded Subsidiary) or any substantial part of
its property, or a proceeding described in subclause (v) of the preceding clause
(g) shall be instituted against the Borrower or any Subsidiary (other than any
Excluded Subsidiary) and such appointment shall continue undischarged or such
proceeding shall continue undismissed or unstayed, in each case, for a period of
60 consecutive days;

 

(i)            the Borrower or any Subsidiary (other than any Excluded
Subsidiary) shall fail within 30 days to pay, bond or otherwise discharge any
judgment or order for the payment of money in excess of $25,000,000 (or its
equivalent in any other currency) that is not stayed on appeal or otherwise
being appropriately contested in good faith; provided that any such judgment or
order shall not give rise to an Event of Default under this clause (i) if and so
long as (i) the amount of such judgment or order which remains unsatisfied is
covered by a valid and binding policy of insurance between the Borrower or such
Subsidiary and a financially responsible insurer covering full payment of such
unsatisfied amount and (ii) such insurer has not denied coverage of the amount
of such judgment or order;

 

(j)            the Unfunded Liabilities of all Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall occur in connection with
any Plan that could reasonably be expected to result in liability of the
Borrower or any member of the Controlled Group in an aggregate amount exceeding
$25,0000,000 or any Withdrawal Liability in excess of $25,000,000 shall be
incurred with respect to any Multiemployer Plan or the Borrower or any member of
the Controlled Group has received any notice concerning the imposition of
Withdrawal Liability in excess of $25,000,000 or a determination that a
Multiemployer Plan with respect to which the potential Withdrawal Liability of
the Borrower or any member of the Controlled Group would exceed $25,000,000 is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title W of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code;

 

(k)           a Change in Control shall have occurred;

 

(1)           any Loan Document shall cease at any time to be valid, enforceable
or in full force and effect, except in accordance with the terms thereof, or the
Borrower or any Subsidiary shall so assert in writing;

 

63

--------------------------------------------------------------------------------

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in clause (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

THE AGENT

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement to serve as administrative
agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the

 

64

--------------------------------------------------------------------------------


 

Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence, bad faith or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer of such Person).
The Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
determination made or action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders

 

65

--------------------------------------------------------------------------------


 

shall have the right, after consultation with the Borrower, and in the absence
of a continuing Event of Default, subject to the Borrower’s consent (not to be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank, which, in the absence of a
continuing Event of Default, shall be subject to the Borrower’s consent (not to
be unreasonably withheld). Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After the Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Closing Date.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the Total
Commitment shall be terminated, the percentage it holds of the aggregate
outstanding principal amount of the Loans and participations in Swingline Loans)
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (b) to indemnify and hold harmless the Administrative Agent
and any of its Related Parties, on demand, in the amount of such pro rata share,
from and against any and all claims for liabilities, Taxes, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against it in its capacity as the Administrative Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan

 

66

--------------------------------------------------------------------------------


 

Document, to the extent the same shall not have been reimbursed by the Borrower;
provided that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for any portion of such claim for liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent that such claim is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or any of
its Related Parties. The obligations of the Lenders under this Article VIII
shall survive the payment of all amounts due under any Loan Document and the
termination of this Agreement.

 

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as an Arranger shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01     Notices. Except as otherwise specifically provided for in this
Agreement (including, without limitation, in Sections 5.04 and 9.17), notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed or sent by facsimile
transmission or electronic transmission as follows:

 

(a)           if to the Borrower, to it at 151 Detroit Street, Denver, CO 80206,
Attention of Chief Financial Officer (Fax No. (303) 316-5651); with a copy to
General Counsel (Fax No. (303) 639-6662);

 

(b)           if to the Administrative Agent or the Swingline Lender, to it at
JPMorgan Chase Bank, N.A., JPMorgan Loan Service, 500 Stanton Christiana Road,
Ops 2 Floor 3, Newark, DE 19713, Attn: Brittany Duffy (Fax No. (302) 634-4733;
Tel No. (302) 634-8814 (Email Address: brittany.duffy@jpmorgan.com); and

 

(c)           if to a Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic transmission, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section; provided that, unless otherwise specifically
provided in Article II, all notices given under Article II shall be delivered by
hand or overnight courier service or sent by facsimile.

 

SECTION 9.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other

 

67

--------------------------------------------------------------------------------


 

instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by or on behalf of the Administrative Agent
or the Lenders, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made) is outstanding and unpaid and so long as the Commitments have not
been terminated.

 

SECTION 9.03     Effectiveness. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies thereof which, when taken
together, bear the signatures of all the initial Lenders providing the Total
Commitment. Delivery of an executed signature page of any Loan Document by
facsimile transmission or electronic transmission (PDF) shall be effective as
delivery of a manually executed counterpart thereof.

 

SECTION 9.04     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants (to the extent provided in paragraph
(e) of this Section 9.04), the Arranger and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Revolving Loans at the time owing to it);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (iii) except in the case of an assignment of the entire remaining
amount of the Commitment or Loans the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 and shall be an
integral multiple of $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption and
the Lenders party to such Assignment and Assumption shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (except that no
recordation fee shall be required if the assignee is an Affiliate of the
assignor), (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (vi) without the prior
written consent of the Administrative Agent (which shall not be unreasonably
withheld) and, in the absence of a continuing Event of Default, the Borrower,
(and the Borrower’s consent shall not be unreasonably withheld and shall be
deemed to have consented to such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within ten Business

 

68

--------------------------------------------------------------------------------


 

Days after having received notice thereof) no assignment shall be made to a
prospective assignee that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Upon acceptance and recording pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21 and 9.05,
as well as to any Fees accrued for its account prior to the effective date of
the Assignment and Assumption and not yet paid)).

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of the Borrower, the
Administrative Agent and the Swingline Lender to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) record the information contained therein in the Register.

 

(e)           Each Lender may, without the consent of the Borrower, the
Swingline Lender or the Administrative Agent, sell to any Person (other than the
Borrower) that shall have represented to such Lender that such Person is not
(A) an Affiliate of the Borrower or (B) an investment manager, any investment
company or any similar entity that, in each case, is managed or advised by the
Borrower or an Affiliate of the Borrower, participations in all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided that (w) such Lender’s
obligations under this Agreement shall remain unchanged, (x) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (y) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement and (z) without the prior written
consent of the Administrative Agent and, in the absence of a continuing Event of
Default, the Borrower, no participation shall be sold to a prospective
participant that

 

69

--------------------------------------------------------------------------------


 

bears a relationship to the Borrower described in Section 108(e)(4) of the Code;
provided, however, that the agreement or instrument pursuant to which such
Lender sells a participation may provide that such Lender will not, without the
consent of the participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b). A participant shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.15, 2.17 and 2.21 to the same extent as it were a Lender (subject to the
requirements and limitations therein, including the requirements of
Section 2.21(f) (it being understood that the documentation required under
Section 2.21(f) shall be delivered to the participating Lender)); provided,
however, that a participant shall not be entitled to receive any more than the
selling Lender would have received had it not sold the participation except to
the extent such entitlement to receive a greater payment results from an
adoption of or change in law, or in the interpretation or application thereof,
that occurs after the participant acquires the applicable participation.

 

(ii)             Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a record of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement. For the avoidance of doubt,
the Administrative Agent, in its capacity as Administrative Agent, shall have no
responsibility for maintaining a Participant Register.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.05     Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and invoiced out-of-pocket expenses incurred by the Administrative
Agent, the Arranger and their respective Affiliates in connection with the
arrangement and syndication of the credit facility established hereby, the
preparation, execution and delivery of this Agreement and the other Loan
Documents, or incurred by the Administrative Agent in connection with the
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby contemplated shall be consummated and
except for such costs and expenses incurred after the termination of this
Agreement), or incurred by the Administrative Agent or any Lender

 

70

--------------------------------------------------------------------------------


 

in connection with the enforcement or protection of its rights in connection
with this Agreement, the other Loan Documents or the Loans made hereunder,
including the reasonable and invoiced fees, charges and disbursements of Simpson
Thacher & Bartlett LLP and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for the Administrative Agent or any Lender (it being agreed that,
notwithstanding anything to the contrary contained herein, the Borrower shall be
responsible for the fees, charges and disbursements of one counsel in each
relevant jurisdiction unless, in the good faith judgment of the Administrative
Agent, additional counsel shall be required as a result of any conflict of
interests). The Borrower further agrees that it shall indemnify the Lenders from
and hold them harmless against any documentary Taxes that arise from or are
connected to the execution and delivery of this Agreement or any of the other
Loan Documents.

 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Arranger and each Related Party of any of
the foregoing (each such Person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all claims, liabilities, losses,
damages, costs and expenses (including reasonable and invoiced counsel fees,
charges and disbursements of one counsel selected by the Administrative Agent
for all the Indemnitees, such local counsel as the Administrative Agent may in
good faith deem advisable and, in the event the Administrative Agent shall have
determined that a conflict of interest makes it inadvisable for a single counsel
to represent all the Indemnitees, such additional counsel as may be required by
reason of such conflict), incurred by or asserted against any Indemnitee arising
out of or in connection with (i) the execution or delivery of this Agreement or
any other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such claim (whether brought
by a Lender or any other Person), liability, loss, damage, cost or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (y) disputes solely among Indemnitees that did
not arise out of any act or omission of the Borrower or its Affiliates; it being
understood that, notwithstanding the foregoing but solely to the extent such
indemnification would not be denied pursuant to clause (x) of this proviso,
clause (y) of this proviso shall not limit the Borrower’s indemnification
obligations with respect to any Indemnitee acting in its capacity as
Administrative Agent or Arranger. Each of the parties hereto also agrees not to
assert any claim for special, indirect, consequential or punitive damages
against any Loan Party, the Administrative Agent, any Arranger, any Lender or
any Related Party of any of the foregoing on any theory of liability, arising
out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of proceeds of the Loans;
provided that the foregoing shall not limit the Loan Parties’ indemnification
obligations set forth above to the extent the relevant special, indirect,
consequential, or punitive damages are included in any third party claim in
connection with which the relevant Indemnitee is entitled to indemnification
hereunder.

 

71

--------------------------------------------------------------------------------


 

(c)                                  The provisions of this Section shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any Lender. All amounts due under
this Section shall be payable on written demand therefor.

 

SECTION 9.06   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Loan Documents due and payable to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although such deposits or other
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set off and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application made pursuant to the terms hereof. The
rights of each Lender and each Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and such Affiliate may have.

 

SECTION 9.07   Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 9.08   Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement or the Subsidiary
Guarantee nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan of any Lender, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan of any Lender, without the prior
written consent of such Lender

 

72

--------------------------------------------------------------------------------


 

(other than any waiver of default interest under Section 2.10 which shall only
require Required Lender consent), (ii) change or extend the Commitment or
decrease or extend the date for payment of the Commitment Fee of any Lender
without the prior written consent of such Lender, (iii) amend or modify the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender or (iv)
release any Guarantor from the Subsidiary Guarantee, or limit its liability in
respect of the Subsidiary Guarantee, in any case without the prior written
consent of the Two-Thirds Lenders; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent if (A) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (B) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement; provided
that the Borrower may prevent any such amendment from becoming effective by a
notice delivered to the Administrative Agent at any time prior to such
effectiveness, in which case the Commitments of the non-consenting Lenders will
not terminate and their Loans will not be required to be repaid. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section and any consent by any Lender pursuant to this Section shall bind any
Person subsequently acquiring a Loan from it.

 

SECTION 9.09   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable on the
Loans made by such Lender, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate.

 

SECTION 9.10   Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH

 

73

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12   Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 9.13   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.

 

SECTION 9.14   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15   Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court sitting in the Borough of
Manhattan, and any appellate court from any thereof. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court sitting in the Borough of Manhattan, and any appellate court from any
thereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

74

--------------------------------------------------------------------------------

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16   Confidentiality; Material Non-Public Information. (a) Each Lender
agrees to keep confidential and not to disclose (and to cause its officers,
directors, employees, agents, Affiliates and representatives to keep
confidential and not to disclose) all Information (as defined below), except
that such Lender shall be permitted to disclose Information (i) on a
confidential basis, to such of its officers, directors, employees, advisors,
agents, Affiliates and representatives as need to know such Information in
connection with the servicing and protection of its interests in respect of its
Loans and Commitments, the Loan Documents and the Transactions; (ii) to the
extent required by applicable laws and regulations or by any subpoena or similar
legal process or requested by any Governmental Authority having or claiming to
have jurisdiction over such Lender (in which case, except in connection with
regulatory examinations or audits or as otherwise requested by regulatory
authorities, such Lender agrees to inform the Borrower promptly thereof to the
extent legally permissible); (iii) to any other party to this Agreement for
purposes directly related to this Agreement or any other Loan Document; (iv) in
connection with any suit or proceeding relating to this Agreement or any other
Loan Document; (v) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations; (vi) to the
extent such Information (A) becomes publicly available other than as a result of
a breach by such Lender of this Agreement, (B) is generated by such Lender or
becomes available to such Lender on a nonconfidential basis from a source other
than the Borrower or its Affiliates or the Administrative Agent, or (C) was
available to such Lender on a nonconfidential basis prior to its disclosure to
such Lender by the Borrower or its Affiliates or the Administrative Agent; or
(vii) to the extent the Borrower shall have consented to such disclosure in
writing. As used in this Section, “Information” shall mean the Confidential
Memorandum and any other confidential materials, documents and information
relating to the Borrower that the Borrower or any of its Affiliates may have
furnished or made available or may hereafter furnish or make available to the
Administrative Agent or any Lender in connection with this Agreement. The
Borrower agrees to maintain the confidentiality of any information relating to a
rate provided by a Reference Lender, except (a) to its directors, officers,
employees, advisors or affiliates on a confidential and need-to-know basis in
connection herewith, (b) as consented to by the applicable Reference Lender or
(c) as required by law, regulation, judicial or governmental order, subpoena or
other legal process or is requested or required by any governmental or
regulatory authority or exchange (in which case such Borrower agrees to inform
the applicable Reference Lender promptly thereof prior to such disclosure)

 

(b)                                 Each Lender acknowledges that Information
furnished to it pursuant to this Agreement may include material non—public
information concerning the Borrower and its Affiliates or the Borrower’s
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

 

75

--------------------------------------------------------------------------------


 

(c)                                  All information, including requests for
waivers and amendments, furnished by any Borrower or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates or the Borrower’s securities. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

 

(d)                                 Each Transferee shall be deemed, by
accepting any assignment or participation hereunder, to have agreed to be bound
by this Section.

 

SECTION 9.17   Electronic Communications. (a) The Borrower hereby agrees that,
unless otherwise requested by the Administrative Agent, it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to Section 5.04(a), (b), (c), (f),
(g), (h), (i), and (j) (the “Communications”) by transmitting the Communications
in an electronic/soft medium (provided such Communications contain any required
signatures) in a format reasonably acceptable to the Administrative Agent to one
or more e-mail addresses as shall be designated by the Administrative Agent from
time to time; provided that any delay or failure to comply with the requirements
of this Section 9.17(a) shall not constitute a Default or an Event of Default
hereunder.

 

(b)                                 Each party hereto agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on IntraLinks or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) (the “Platform”). Nothing in this Section shall prejudice the right of
the Administrative Agent to make the Communications available to the Lenders in
any other manner specified in the Loan Documents.

 

(c)                                  Each Lender agrees that e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in the next paragraph) specifying that Communications have been posted
to the Platform shall constitute effective delivery of such Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (including by electronic communication) from
time to time to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

(d)                                 Each party hereto agrees that any electronic
communication referred to in this Section shall be deemed delivered upon the
posting of a record of such communication (properly addressed to such party at
the e-mail address provided to the Administrative Agent) as “sent” in the e-mail
system of the sending party or, in the case of any such communication to the
Administrative Agent or any Lender, upon the posting of a record of such
communication as “received” in the e-mail system of the Administrative Agent or
any Lender; provided that if such communication is not so received by the
Administrative Agent or a Lender during the normal

 

76

--------------------------------------------------------------------------------


 

business hours of the Administrative Agent or applicable Lender, such
communication shall be deemed delivered at the opening of business on the next
Business Day for the Administrative Agent or applicable Lender.

 

(e)                                  Each party hereto acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Communications and the Platform are provided “as is” and
“as available,” (iii) none of the Administrative Agent, its Affiliates or any of
its Related Parties (collectively, the “JPMorgan Parties”) warrants the adequacy
of the Platform or the accuracy or completeness of the Communications or the
Platform, and each JPMorgan Party expressly disclaims liability for errors or
omissions in any Communications or the Platform, and (iv) no warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any JPMorgan Party in
connection with any Communications or the Platform.

 

SECTION 9.18   Patriot Act. Each Lender that is subject to Section 326 of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

SECTION 9.19   No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the Transactions
and any communications in connection therewith, the Borrower, the Subsidiaries
and their Affiliates, on the one hand, and the Administrative Agent, the Lenders
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, any Lender or any of their Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ Jennifer J. McPeek

 

Name: Jennifer J. McPeek

 

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ James Coffman

 

Name: James Coffman

 

Title: Managing Director

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Tracy Moosbrugger

 

 

Tracy Moosbrugger

 

 

Managing Director

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Hilary Olewe

 

 

Name: Hilary Olewe

 

 

Title: Vice President

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Matthew C. White

 

 

Name: Matthew C. White

 

 

Title: Vice President

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Karen A. Gallagher

 

 

Name: Karen A. Gallagher

 

 

Title: Vice President

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephanie W. Lee

 

 

Name: Stephanie W. Lee

 

 

Title: Director

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

By:

/s/ Alan Krouk

 

 

Name: Alan Krouk

 

 

Title: Managing Director

 

[Signature Page to the 5-Year Revolving Credit Facility Agreement]

 

--------------------------------------------------------------------------------

 

 
